Exhibit 10.1

 

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

EXECUTION COPY

CONFIDENTIAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPTION AND LICENSE AGREEMENT

BY AND BETWEEN

DERMIRA, INC.

AND

ALMIRALL, S.A.

DATE:  FEBRUARY 11, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

ARTICLE 1 DEFINITIONS

1

ARTICLE 2 OPTION

16

ARTICLE 3 LICENSE GRANTS

17

ARTICLE 4 NON-COMPETE

20

ARTICLE 5 DEVELOPMENT

20

ARTICLE 6 REGULATORY MATTERS

26

ARTICLE 7 SUPPLY

29

ARTICLE 8 PRODUCT COMMERCIALIZATION

31

ARTICLE 9 GOVERNANCE

33

ARTICLE 10 FINANCIAL TERMS

39

ARTICLE 11 INTELLECTUAL PROPERTY

47

ARTICLE 12 CONFIDENTIALITY

51

ARTICLE 13 REPRESENTATIONS AND WARRANTIES

53

ARTICLE 14 INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE

56

ARTICLE 15 TERM AND TERMINATION

58

ARTICLE 16 GENERAL PROVISIONS

61

 

 

 

 

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

OPTION AND LICENSE AGREEMENT

This Option and License Agreement (the “Agreement”) is made effective as of
February 11, 2019 (the “Effective Date”) by and between Dermira, Inc. a company
established under the laws of Delaware, having its principal place of business
at 275 Middlefield Road, Suite 150, Menlo Park, CA 94025 (“Dermira”) and
Almirall, S.A., a company established under the laws of Spain, having its
principal place of business at Ronda General Mitre, 151, 08022 Barcelona – Spain
(“Almirall”).  Dermira and Almirall are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Almirall is an international pharmaceutical company committed to
providing medical solutions, with a strong focus on skin health;

 

WHEREAS, Dermira has resources and expertise in the development and
commercialization of pharmaceutical products;

 

WHEREAS, Dermira has entered into that particular License Agreement dated
August 8, 2017 with F. Hoffmann-La Roche Ltd and Genentech, Inc. (collectively,
“Roche”) (the “Roche License Agreement”) under which Dermira obtained rights for
the development and commercialization of Lebrikizumab (as defined below), an
anti-IL13 monoclonal antibody;

 

WHEREAS, the Parties wish for Almirall to obtain from Dermira an exclusive
option to take an exclusive sublicense to certain rights to develop and
commercialize Lebrikizumab in the Territory in the Field (each as defined below)
pursuant to the terms and conditions set forth herein; and

 

WHEREAS, if Almirall exercises such option, then Almirall wishes for Dermira to
supply Drug Product (as defined below) to Almirall in accordance with the terms
and conditions of this Agreement.

 

NOW, THEREFORE, and in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound,
agree as follows:

ARTICLE 1
DEFINITIONS

The following capitalized terms used in this Agreement shall have the meanings
specified below:

1.1“Accounting Period” means the Calendar Quarter in which there is an invoiced
sale of the Product to a Third Party in any country by or on behalf of Almirall,
its Affiliates or Sublicensees following receipt of any Regulatory Approval
required for such sale of the Product.

1

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

1.2“Acquired Party” is defined in Section 16.1.

1.3“Affiliate” means, any individual, corporation, association or other business
entity that directly or indirectly controls, is controlled by, or is under
common control with the Party in question. As used in this definition of
“Affiliate,” the term “control” shall mean the direct or indirect ownership of
more than fifty percent (>50%) of the stock having the right to vote for
directors thereof or the ability to otherwise control the management of the
corporation or other business entity whether through the ownership of voting
securities, by contract, resolution, regulation or otherwise.  

1.4“Agreement” is defined in the preamble.

1.5“Alliance Manager” is defined in Section 9.1.

1.6“Almirall” is defined in the preamble.

1.7“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977
(the “FCPA”) and similar laws in any jurisdiction as applicable to either Party.

1.8“Antitrust Laws” means all antitrust, competition or trade regulation laws or
laws that are otherwise designed or intended to prohibit, restrict or regulate
actions or transactions having the purpose or effect of monopolization,
restraint of trade or harm to competition.

1.9“Applicable Laws” means any law, statute, ordinance, code, rule or regulation
that has been enacted by a Governmental Authority (including without limitation,
any Regulatory Authority) and is in force as of the Effective Date or comes into
force during the term of this Agreement, in each case to the extent that the
same are applicable to the performance by the Parties of their respective
obligations under this Agreement.

1.10“Biosimilar Product” means, with respect to the Product sold by Almirall (or
any of its Affiliates or Sublicensees) in a particular country, any product that
is (a) approved for sale in such country in reliance on or by reference to the
prior marketing approval of the Product as determined by the applicable
Regulatory Authority or (b) approved for sale in such country as structurally
similar to the Product as determined by the applicable Regulatory Authority. For
clarity, a Biosimilar Product includes any biosimilar, follow-on biologic or
generic biological product, as those terms are commonly understood under Title
VII of the United States Patient Protection and Affordable Care Act (“Biologics
Price Competition and Innovation Act” or “BPCIA”), the Hatch-Waxman Act, EU
Directive 2001/83/EC and any successor legislation or regulations relating
thereto, and all similar foreign legislation with regard to the foregoing.

1.11“BLA” means, with respect to the Product, a Biologics License Application
(as more fully described in U.S. 21 C.F.R. Part 601.20 or its successor
regulation) or similar application for Regulatory Approval to market the Product
that is submitted to a Regulatory Authority that is the foreign equivalent of
the FDA, and all amendments and supplements thereto.

2

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

1.12“Breaching Party” is defined in Section 15.2.1.

1.13“Business Day” means a day other than a Saturday, Sunday or bank or other
public or federal holiday in Switzerland, Spain or the U.S.

1.14“Calendar Quarter” means each period of three (3) consecutive calendar
months, ending March 31, June 30, September 30, and December 31.

1.15“Calendar Year” means each 12-month period beginning on January 1 and ending
December 31, except for the first Calendar Year which shall begin on the License
Effective Date and end on the following December 31.

1.16“Change of Control” means with respect to a Party: (a) the acquisition by
any Third Party of beneficial ownership of voting securities representing fifty
percent (50%) or more of the combined voting power of the-then outstanding
securities entitled to vote of such Party, other than acquisitions by employee
benefit plans sponsored or maintained by such Party; (b) the consummation of a
business combination involving such Party, unless, following such business
combination, the holders of voting securities of such Party immediately prior to
such business combination beneficially own directly or indirectly more than
fifty percent (50%) of the then outstanding voting securities of the entity
resulting from such business combination; or (c) the bona fide sale of all or
substantially all the assets and business relating to the subject matter of this
Agreement.

1.17“Change of Control Group” means with respect to a Party, the Third Party, or
group of Third Parties, that is the acquirer of, or a successor to, a Party in
connection with a Change of Control, together with affiliates of such persons or
entities, that are not Affiliates of such Party immediately prior to the closing
of such Change of Control transaction of such Party.

1.18“Claim” is defined in Section 14.1.

1.19“Clinical Study” means any study in which human subjects or patients are
dosed with a drug, whether approved or investigational, including any Phase 3
Trial or other such trial performed including in connection with obtaining
Pricing Approval.

1.20“CMC Data” means any data included in the “Chemistry, Manufacturing and
Controls” portion of a Regulatory Filing or in any supporting development
reports thereto, in each case, with respect to any Product in any country in the
world.

1.21“COGS” means:

1.21.1to the extent Dermira or its Affiliates are themselves Manufacturing the
Drug Product or components thereof, including such activities in connection with
the engagement of a Third Party CMO, then the cost of goods calculated in
accordance with the following method and auditable in accordance with Section
7.2.2:

3

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

(a)All costs to Manufacture and deliver the Drug Product and related inputs and
services (including Drug Product quality assurance/control and other services
such as release testing, stability testing and all indirect and overhead amounts
allocable to such Manufacturing, delivery, and related inputs and services) with
respect to the applicable Product Manufactured directly by Dermira or its
Affiliates it being understood and agreed that the costs will equal [*****]
consistent with industry practice. Maximum wastes and rejected product
(non-marketable products) shall [*****].

(b)Costs shall be calculated in accordance with US GAAP or IFRS, as applicable
to Dermira or its Affiliates, and allocations shall be [*****].

(c)Notwithstanding anything to the contrary, COGS will exclude all costs which
cannot be linked or reasonably allocated to Manufacturing-related activity for
the Drug Product, including but not limited to one-time costs such as costs for
technical transfer to Dermira or a third party manufacturer appointed by Dermira
or corporate overhead not directly associated with Manufacture of the Drug
Product.

(d)COGS will not increase more than [*****];

and

1.21.2to the extent Dermira is not itself Manufacturing the Drug Product or
components thereof, then [*****], provided that such amount can be [*****] by
Almirall in accordance with the applicable provisions of the supply agreement to
be entered as described in Section 7.4.

By way of example, if Dermira has engaged a Third Party CMO to obtain a supply
of Drug Product or any component thereof, then COGS will include (a) [*****], if
any, as determined in accordance with Section 1.21.1 and (b) the [*****] as
determined in accordance with Section 1.21.2.

1.22“Combination Product” means:

(a)a single pharmaceutical formulation containing as its active pharmaceutical
ingredients [*****] and one or more other [*****] pharmaceutical ingredients;

(b)a combination therapy comprised of [*****] and one or more other [*****]
active products that is (i) priced and sold in a single package containing such
multiple products or (ii) packaged separately but sold together for a single
price; or

(c)a product comprised of [*****], priced and sold in a single package
containing such multiple products or packaged separately but sold together for a
single price;

in each case, including all dosage forms, formulations, presentations, line
extensions, and package configurations. All references to Product in this
Agreement shall be deemed to include [*****].

4

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

1.23“Commercialize” or “Commercialization” means any and all activities directed
to the marketing and commercialization of the Product after Regulatory Approval,
including Pricing Approvals, setting prices for the Product, contracting with
payors, pre-launch and post-launch marketing, promoting, distribution, detailing
or commercially selling the Product (as well as importing and exporting
activities in connection therewith); provided that to the extent a distinction
between Commercialization, Development and Manufacturing activities is relevant,
“Commercialize” and “Commercialization” shall exclude activities related to
Development or Manufacturing.  When used as a verb, “Commercialize” means to
engage in Commercialization.

1.24“Commercialization Plan” is defined in Section 8.2.1.

1.25“Commercially Reasonable Efforts” means, in respect of a Party, the level of
efforts required to carry out such obligation in a [*****] consistent with the
efforts a similarly situated pharmaceutical company [*****] taking into
consideration [*****].

1.26“Committee” or “Committees” is defined in Section 9.3.

1.27“Committee Withdrawal Notice” is defined in Section 9.7.

1.28“Confidential Information” shall mean any and all information, data or
know-how (including Know-How), whether technical or non-technical, oral or
written, that is disclosed by one Party or its Affiliates to the other Party or
its Affiliates under this Agreement. Confidential Information shall not include
any information, data or know-how that:

(a)was generally available to the public at the time of disclosure, or becomes
available to the public after disclosure by the Disclosing Party, through no
fault (whether by action or inaction) of the Receiving Party or its Affiliates,

(b)can be evidenced by written records to have been already known to the
Receiving Party or its Affiliates prior to its first receipt from the Disclosing
Party,

(c)is obtained by the Receiving Party at any time lawfully from a Third Party
under circumstances permitting its use or disclosure,

(d)is developed independently by the Receiving Party or its Affiliates without
the aid, application or use of the Disclosing Party’s Confidential Information
as evidenced by the Receiving Party’s written records,

(e)is approved in writing by the Disclosing Party for release by the Receiving
Party.

1.29“Control” or “Controlled” means, (as an adjective or as a verb including
conjugations and variations such as “Controls” “Controlled” or “Controlling”)
(a) with respect to Intellectual Property Rights, the possession by a Party of
the right (whether by ownership or license, other than licenses granted pursuant
to this Agreement) to grant to the other Party ownership of, or a license or
sublicense under, such Intellectual Property Rights, in each case

5

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

without violating the terms of any agreement or arrangement between such Party
and any person or party, (b) with respect to tangible materials, the possession
by a Party of the right to provide such tangible materials to the other Party as
provided herein without violating the terms of any agreement or arrangement
between such Party and any person or party and (c) with respect to Know-How that
is data and/or information, including non-clinical, preclinical, CMC Data,
clinical data and manufacturing processes, the possession by a Party of the
right to disclose such information to the other Party as provided herein without
violating the terms of any agreement or arrangement between such Party and any
other person or party.

1.30“Core Phase 3 Trial” is defined in Section 10.1.1.

1.31“Cover” or “Covered” or “Covering” means  (as an adjective or as a verb
including conjugations and variations such as “Covered,” “Coverage” or
“Covering”) with respect to a Valid Claim in any Patent and a given compound,
formulation or product, that the developing, making, using, offering for sale,
promoting, selling, exporting or importing of such given compound, formulation
or product would infringe a Valid Claim of such Patent in the country in which
the activity occurred but for ownership of, or a license under, such Patent. The
determination of whether a compound, formulation, process or product is Covered
by a particular Valid Claim shall be made on a country-by-country basis.

1.32“Dermira” is defined in the preamble.

1.33“Develop” or “Development” means any and all research and development
activities for the Product (including placebos and comparators relating to the
Product), including all non-clinical, preclinical and clinical activities,
Clinical Studies, testing and studies of the Product, manufacturing process
development, toxicology studies, distribution of Products for use in clinical
trials, research and development of companion diagnostics for use in connection
with clinical trials of Products as well as approved Products, statistical
analyses, and the preparation, filing and prosecution of any Marketing Approval
Application and obtaining or maintaining Regulatory Approvals for the Product,
as well as all regulatory affairs related to any of the foregoing.  When used as
a verb, “Develop” means to engage in Development.

1.34“Development Plan” means the plan for Development of the Product attached
hereto as EXHIBIT D-1, EXHIBIT D-2 and EXHIBIT D-3.

1.35“Disclosing Party” is defined in Section 12.1.

1.36“Dollar” and “$” means the United States dollar.

1.37“Drug Product” means the Product (or placebo versions of the Product that
contain an inactive substance in place of the active pharmaceutical ingredient)
in the format that is described in EXHIBIT D-2 (a) formulated and filled in
final dosage form, (b) in either unlabeled “naked” pre-filled syringe with
[*****] or an unlabeled “naked” pre-filled [*****], and (c) packaged in primary
packaging.

1.38“Effective Date” is defined in the preamble.

6

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

1.39“EMA” means the European Medicines Agency, or any successor thereof with
responsibilities comparable to those of the European Medicines Agency.

1.40“EU” means the countries that, as of the Effective Date, are member states
of the European Union, including the United Kingdom, and any additional member
states that join after the Effective Date.  

1.41“EU5” means France, Germany, Italy, Spain and the United Kingdom.  For
clarity, the foregoing countries shall be within the EU5 even if one or more
such countries is, at any time during the Term, no longer a member state of the
European Union.

1.42“Euro” and “€” mean the euro.

1.43“FDA” means the United States Food and Drug Administration or any successor
entity thereof performing substantially the same functions.

1.44“Field” means the treatment or prevention of dermatology indications,
including but not limited to inflammatory, immune modulated and infectious
diseases of the skin, hair or nail, including but not limited to bullous
diseases, rosacea, scalp psoriasis, plaque psoriasis, guttate psoriasis, inverse
psoriasis, pustular psoriasis, erythrodermic psoriasis, dermatitis, acne, atopic
dermatitis, atopic eczema, hand eczema and neutrophilic dermatosis; actinic
keratosis, nail psoriasis, vitiligo, leprosy, retrovirus skin infections,
palmoplantar pustulosis, androgenic alopecia, alopecia areata, superficial skin
squamous cell carcinoma, superficial skin basal cell carcinoma, and pigmentory
disorders.  For clarity, the Field does not include, for example, any of the
following: (a) respiratory indications, such as (i) asthma, (ii) obstructive
pulmonary diseases, including chronic obstructive pulmonary disease, (iii)
rhinitis, including allergic rhinitis and chronic rhinitis, (iv) interstitial
lung diseases, including idiopathic pulmonary fibrosis, and (v) nasal polyps, or
(b) gastrointestinal indications, such as (i) eosinophilic esophagitis, (ii)
eosinophilic gastroenteritis and (iii) inflammatory bowel diseases, including
Crohn’s disease and ulcerative colitis.

1.45“First Commercial Sale” means, on a country-by-country basis, the first
invoiced sale of the Product to a Third Party after the License Effective Date
by or on behalf of Almirall, its Affiliates or Sublicensees, following the
receipt of any Regulatory Approval required for such sale of such Product, or if
no such Regulatory Approval is required in such country, the date of the first
invoiced sale of the Product to a Third Party by or on behalf of Almirall, its
Affiliates or Sublicensees, in such country.

1.46“Force Majeure” is defined in Section 16.1.

1.47“GAAP” means Generally Accepted Accounting Principles, as established and
administered by the American Institute of Certified Public Accountants (AICPA)
and the Financial Accounting Standards Board (FASB), consistently applied.

1.48“Global Branding Strategy” is defined in Section 8.4.

7

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

1.49“Global Clinical Development Activities” means (a) those activities
described as Global Clinical Development Activities in EXHIBIT D-1 or EXHIBIT
D-2, and (b) any other Development activities for the Product that are not Local
Clinical Development Activities and are intended to support Regulatory Approval
in the Field in both (i) the United States and (ii) the Territory, including any
post-approval Clinical Studies required by the FDA, together with the
development of protocols, statistical analysis plans, and clinical study reports
for any of the Clinical Studies described in clauses (a) or (b).

1.50“Global Clinical Study Data” is defined in Section 5.1.4(c).

1.51 “Governmental Authority” means any federal, state, national, regional,
provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).

1.52“Housemark” means any logo, trade name, sign, design, or expression that is
protectable as an intellectual property right, including Trademarks, that are
associated with Almirall, its Affiliates or Sublicensees (as applicable).

1.53“ICH” means the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

1.54“IFRS” means International Financial Reporting Standards as adopted by the
International Accounting Standard Board and consistently applied in each country
based on the current accounting standards predominantly utilized in such
country.

1.55 “IND” means an investigational new drug application as defined in the FDCA
and applicable regulations promulgated by the FDA, including Part 312 of Title
21 of the U.S. Code of Federal Regulations, or the equivalent application
defined by the equivalent agency in any other country or group of countries, the
filing of which is required by the applicable Regulatory Authority in such
country prior to commencing clinical testing of the Product in humans,
including, for clarity, a “Clinical Trial Application” in the European Union.

1.56“Indemnified Party” is defined in Section 14.1.

1.57“Indemnifying Party” is defined in Section 14.1.

1.58“Indemnitee” is defined in Section 14.1.

1.59“Intellectual Property Rights” means any proprietary rights with respect to
Inventions, apparatuses, methods, processes, works of authorship or marks,
including:  (a) Patents; (b) Know-How; (c) copyrights and moral rights; (d)
Trademarks, trade names, logos, trade dress, and similar indicia of origin; and
(e) similar proprietary rights under any laws and in any jurisdiction throughout
the world.

8

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

1.60“Invention” means an invention that is conceived or reduced to practice by
or on behalf of one or both of the Parties in connection with any activity
carried out in the research, Development or Commercialization of the Product
under this Agreement.

1.61“Joint Commercialization Committee” or “JCC” is defined in Section 9.5.1.

1.62“Joint Development Committee” or “JDC” is defined in Section 9.4.1.

1.63“Joint Steering Committee” or “JSC” is defined in Section 9.6.1.

1.64“JSC Resolution Period” is defined in Section 9.6.5.

1.65“Know-How” means data, information and know-how of a technical, scientific,
business or other nature, including improvements and developments, practices,
manufacturing information and processes, formulations, discoveries,
improvements, modifications, processes, methods, clinical and regulatory
strategies, protocols, formulae, utility, lab and clinical trial data, results,
inventions, know-how and trade secrets, patentable or otherwise, and all other
scientific, marketing, financial and commercial information or data.  For
clarity, Know-How excludes Trademarks.

1.66“Labeling” means the healthcare professional information or patient
information that is part of a BLA, Marketing Approval Application or Regulatory
Approval for a Product, including the package insert, medication guides, company
core safety information, and company core data sheet.

1.67“Lebrikizumab” means the bivalent, monospecific, monoclonal, monoepitopic,
and humanized IgG4 antibody that binds to interleukin 13 (IL-13), which is known
as lebrikizumab (RG3637 / RO5490255), defined by an amino acid sequence as
specified in EXHIBIT A.

1.68“License Effective Date” is defined in Section 2.6.

1.69“Licensed Dermira IP” means the Licensed Dermira Patents and the Licensed
Dermira Know-How.  

1.70“Licensed Dermira Know-How” means any and all Know-How owned or Controlled
by Dermira or any of its Affiliates as of the Effective Date or thereafter
during the Term that are necessary or useful to use, Develop, register, offer
for sale, sell, import, export and distribute the Product in the Field in the
Territory.

1.71“Licensed Dermira Patents” means (a) the Patents that are set forth in
EXHIBIT B, and (b) any and all Patents that are owned or Controlled by Dermira
as of the Effective Date or thereafter during the Term that are necessary or
useful to use, Develop, register, offer for sale, sell, import, export and
distribute the Product in the Field in the Territory.

9

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

1.72“Licensed Product Marks” means the Trademarks for use in connection with the
Commercialization of the Product, including the trade dress, style of packaging
and internet domain names used in connection with the Commercialization of the
Product.

1.73“Local Branding Strategy” is defined in Section 8.4.

1.74“Local Clinical Development Activities” means Development activities for the
Product in the Territory in the Field that are (a) described as Local Clinical
Development Activities in EXHIBIT D-1 or EXHIBIT D-3, or (b) Clinical Studies
performed (i) to use the resulting data primarily in connection with obtaining
Pricing Approval for the Product in the Territory in the Field, [*****];
together with the development of protocols and statistical analysis plans, and
the clinical study reports, in each case for any of the Clinical Studies
described in clauses (a) or (b). EXHIBIT D-3 shall contain but shall not be
limited to the [*****] Local Clinical Development Activities listed in EXHIBIT
D-1.

1.75“Local Clinical Study Data” is defined in Section 5.1.4(b).

1.76“Losses” is defined in Section 14.1.

1.77“Manufacture” means the manufacture of the Product and components thereof,
including the active pharmaceutical ingredient Lebrikizumab, in each case,
including any and all activities directed to receipt, incoming inspections,
storage and handling of raw materials and the manufacture, manufacturing process
development, scale-up and validation, processing, formulation, packaging,
labeling, warehousing, quality control testing (including in-process release and
stability testing), supplying, shipping and release of the Product or such
components.

1.78“Marketing Approval Application” means an application for Regulatory
Approval authorizing the marketing of the Product in any regulatory jurisdiction
of the Territory.

1.79“NDA” is defined in Section 16.10.

1.80“Net Sales” means for the Product in a particular period, the sum of
Section (a) and Section (b) below:

(a)The amount reflecting the gross invoice price at which such Product was sold
or otherwise disposed of by Almirall and its Affiliates to such Third Parties
(excluding sales to any Sublicensees that are not Affiliates of Almirall)
recognized in such period reduced by gross-to-net deductions, if not previously
deducted from such invoiced amount, in accordance with the then currently used
GAAP.  By way of example, the gross-to-net deductions taken in accordance with
GAAP as of the Effective Date include the following:

i.credits, reserves or allowances accrued for (A) damaged, outdated, returned,
rejected, withdrawn or recalled Product, (B) wastage replacement and
short-shipments; (C) billing errors and (D) indigent patient and similar
programs (e.g., price capitation);

10

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

ii.governmental price reductions and government mandated rebates (including, but
not limited to, cash, governmental rebates, governmental taxes in the nature of
a rebate based on usage levels or sales of the Product, retroactive price
reductions or discounts, in each case, imposed upon Almirall or its Affiliates
and Sublicensees by a Regulatory Authority, a Governmental Authority or in
accordance with Applicable Laws);

iii.chargebacks, including those accrued for wholesalers, hospital or other
buying groups and retailers;

iv.customer rebates, including managed care rebates, cash sales incentives for
prompt payment, cash and volume discounts; and

v.taxes, and any other governmental charges or levies imposed upon or measured
by the, use, Manufacture or sale of the Product (excluding income or franchise
taxes).

(b)The amount of sales reported to Almirall and Affiliates [*****] in accordance
with this Agreement and GAAP.

For purposes of clarity, sales by Almirall and its Affiliates [*****] shall be
excluded from “Net Sales” unless the Sublicensee is the final end-user.

1.81“Non-Acquired Party” is defined in Section 16.1.

1.82“Non-Breaching Party” is defined in Section 15.2.1.

1.83“Option” is defined in Section 2.1.

1.84“Option Exercise Period”   is defined in Section2.3..

1.85“Option Exercise Fee” is defined in Section 2.5.

1.86“Option Exercise Notice” is defined in Section 2.5.

1.87“Option Fee” is defined in Section 2.2.

1.88 “Party” or “Parties” is defined in the preamble.

1.89“Patent Term Extensions” is defined in Section 11.6.

1.90“Patents” means all patents and patent applications and any patents issuing
therefrom (which for the purpose of this Agreement shall be deemed to include
certificates of invention and applications for certificates of invention),
including all divisionals, continuations,

11

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

substitutions, continuations-in-part, converted provisionals, continued
prosecution applications, adjustments, re-examinations, reissues, additions,
renewals, revalidations, extensions (including patent term extensions, and
supplemental certificates and the like), registrations, pediatric exclusivity
periods of any such patents and patent applications, Patent Cooperation Treaty
(PCT) applications, provisional applications, non-provisional applications,
priority applications and any and all foreign equivalents of the foregoing.

1.91“Payment Currency” is defined in Section 10.2.5.

1.92“Peremptory Notice Period” is defined in Section 15.2.1.

1.93“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision, department or agency.

1.94“Pharmacovigilance Agreement” is defined in Section 6.5.

1.95“Phase 2b AD Trial” is defined in Section 2.4.1.

1.96“Phase 2b Data Package” means the items listed on EXHIBIT C.

1.97“Phase 3 Trial” means a clinical trial of the Product on a sufficient number
of patients to establish the safety and efficacy of the Product, to support
Regulatory Approval in the proposed indication, as more fully described in 21
CFR §312.21(c) or equivalent trial outside of the United States.

1.98“Phase 3 Milestone Event” is defined in Section 10.1.1.

1.99“Phase 3 Milestone Payment” is defined in Section 10.1.1.

1.100“Pricing Approvals” means, with respect to the Product in any country or
jurisdiction, all pricing and reimbursement approvals or decisions granted or
decided for the Product from Governmental Authorities or from any other private
or public body entitled to decide if the Product can be totally or partially
reimbursed by the corresponding national health system or private health systems
and, if applicable, the ex-factory price at which the Product will be reimbursed
in a certain country of the Territory.

1.101“Product” means any product, including without limitation any Combination
Product, containing Lebrikizumab as pharmaceutically active agent, regardless of
their finished forms or formulations or dosages. For clarity, different
formulations or finished forms or dosages containing Lebrikizumab are considered
the same Product.

1.102“Product Improvement” is defined in Section 11.1.

1.103“Product Improvement Patent” is defined in Section 11.1.

12

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

1.104 “Prosecution” or “Prosecute” means, with respect to a Patent, all
communication and other interaction with any patent office or patent authority
having jurisdiction over a patent application in connection with pre-grant
proceedings.

1.105“Publishing Notice” is defined in Section 12.4.

1.106“Publishing Party” is defined in Section 12.4.

1.107“Purchase Price” means (a) until the expiration of the last-to-expire
Royalty Term in all EU5 countries, [*****] and (b) for the remainder of the
Term, [*****] plus (i) [*****] percent ([*****]%) while the Product is [*****]
or (ii) [*****] percent ([*****]%) while the Product is [*****].

1.108“Recall” means a Party’s removal or correction of a Product
following:  (a) notice or request of any Regulatory Authority; or (b) the good
faith determination by such Party that an event, incident, or circumstance has
occurred that required such a recall of such Product.  “Recall” includes a
market withdrawal or a stock recovery.

1.109“Receiving Party” is defined in Section 12.1.

1.110“Regulatory Approval” means any and all licenses, registrations or
authorizations by any Regulatory Authority necessary for the Manufacture and
sale of the Product, excluding Pricing Approval.

1.111“Regulatory Authority” means any national, supranational (e.g., the
European Commission, the Council of the European Union, the European Medicines
Agency), regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity including the FDA and EMA, in
each country involved in the granting of Regulatory Approval for the Product.

1.112“Regulatory Data” means any and all research data, pharmacology data, CMC
Data, Safety Data, preclinical data, clinical data and all other documentation
submitted, or required to be submitted, to Regulatory Authorities in association
with Regulatory Filings and Regulatory Approvals for the Product (including any
applicable drug master files or similar documentation).

1.113“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority under Applicable Law
with respect to the Product in a country or jurisdiction in the Territory to
prevent Third Parties from selling such Product in such country or jurisdiction
which provides the holder of such exclusive rights with the exclusive right to
market such Product in such country or jurisdiction, other than a Patent,
including orphan drug exclusivity, pediatric exclusivity, rights conferred in
the U.S. under the FDCA, in the EU under Directive 2001/83/EC, or rights similar
thereto in other countries or regulatory jurisdictions in the Territory.

13

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

1.114“Regulatory Filings” means, with respect to the Product, any submission to
a Regulatory Authority of any appropriate regulatory application specific to
Products, including all INDs and amendments thereto, drug master files,
correspondence with regulatory agencies, periodic safety update reports, adverse
event files, complaint files, inspection reports and manufacturing records, in
each case together with all supporting documents.  “Regulatory Filings” includes
any Marketing Approval Application.

1.115“Regulatory Milestone Event” is defined in Section 10.1.2.

1.116“Regulatory Milestone Payment” is defined in Section 10.1.2.

1.117“Right of Reference” means the “right of reference or use” defined in 21
CFR 314.3(b), or its equivalents outside the United States, and shall in any
event include the right to allow the applicable Regulatory Authority in a
country to have access to relevant information (by cross-reference,
incorporation by reference or otherwise) contained in Regulatory Filings (and
any data contained or referenced therein) filed with such Regulatory Authority.

1.118“Roche” is defined in the Recitals.

1.119“Roche License Agreement” is defined in the Recitals.

1.120“Royalty Term” means, with respect to the Product and for a given country
in the Territory, the period of time commencing on the date of the First
Commercial Sale of the Product in such country and ending on the later of the
date that is (a) ten (10) years after the date of the First Commercial Sale of
the Product in such country, (b) the expiration of the last to expire Valid
Claim within the Licensed Dermira Patents in such country Covering the use,
import, offering for sale, or sale of the Product in such country, or (c) the
expiration of the last to expire Regulatory Exclusivity conferred by the
applicable Regulatory Authority in such country for the Product.

1.121“Safety Data” means any adverse event (as such term is used in the meaning
set forth in Title 21 of the United States Code of Federal Regulations § 312.32
or its equivalents in the Territory) information from human trials and all
results from non-clinical safety studies, including toxicology and safety
pharmacology data, with respect to a Product required by one or more Regulatory
Authorities to be collected or to be reported to such Regulatory Authorities
under Applicable Laws, but excluding any information related to the efficacy of
the Product.

1.122“Sales Milestone Event” is defined in Section 10.1.3.

1.123“Sales Milestone Payment” is defined in Section 10.1.3.

1.124“Sanctions” is defined in the definition of Trade Control Laws.

1.125“Sensitive Information” is defined in Section 16.1.

1.126“Settlement” is defined in Section 11.3.6.

14

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

1.127“SPCs” is defined in Section 11.6.

1.128“Specifications” means the applicable specifications for the Drug Product
that are described in the supply agreement or quality agreement that are
described in Section 7.4, as they may be amended or supplemented by the mutual
agreement of the Parties or as required to meet the Regulatory Approval.

1.129“Sublicensees” is defined in Section 3.3.1.

1.130“Suit Notice” is defined in Section 11.3.2.

1.131“Term” is defined in Section 15.1.

1.132“Territory” means the following countries:  Albania, Andorra, Austria,
Belgium, Bosnia Herzegovina, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark,
Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy,
Kosovo, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova,
Monaco, Montenegro, Netherlands, Norway, Poland, Portugal, Romania, San Marino,
Serbia, Slovakia, Slovenia, Spain, Sweden, Switzerland, Turkey, United Kingdom
and Vatican City; and any other country included in this Agreement upon mutual
written agreement between the Parties in accordance with Section 16.12.

1.133“Third Party” means a person or entity other than (i) Almirall or any of
its Affiliates or (ii) Dermira or any of its Affiliates.

1.134“Third Party CMO” is defined in Section 7.4.2.

1.135“Third Party License” is defined in Section 10.2.3(b).

1.136“Third Party Supply Agreement” is defined in Section 7.4.2.

1.137“Trade Control Laws” means all applicable U.S. and non-U.S. laws and
regulations related to (a) export and import controls, including applicable
regulations of the U.S. Department of Commerce, the U.S. Department of Treasury,
and the U.S. Department of State, customs laws, anti-boycott laws, and (b) trade
and economic sanctions administered or enforced by the U.S. Department of
Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, the United Nations Security Council, the European Union, or other
relevant sanctions authority (collectively, “Sanctions”).

1.138“Trademark” means any trademark, trade name, service mark, service name,
brand, domain name, trade dress, logo, slogan or other indicia of origin or
ownership, including the goodwill and activities associated with each of the
foregoing.

1.139“Trademark Use Requirements” is defined in Section 3.2.2.

1.140 “Valid Claim” means:  a claim contained in any (i) unexpired and issued
Patent that has not been disclaimed, revoked or held invalid by a final
non-appealable decision of

15

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

a court of competent jurisdiction or government agency or (ii) pending patent
application that is on file with the applicable office and has shown evidence of
reasonably consistent activity to advance to issuance of a patent (if such claim
has been consistently on file with the applicable patent office for more than
ten (10) years from the earliest date to which the patent application claims
priority and has not issued, such claim shall cease to constitute a Valid Claim
unless and until a patent issues with such claim).

ARTICLE 2
option

2.1Option Grant.   Subject to the terms and conditions of this Agreement,
Dermira hereby grants Almirall an exclusive option, exercisable only during the
Option Exercise Period and in accordance with Section 2.5, to obtain the license
grants under ARTICLE 3 (License Grant) and the other rights and obligations that
take effect on or after the License Effective Date, as set forth in this
Agreement (the “Option”).

2.2Option Fee.  In consideration for the Option granted to Almirall, Almirall
shall pay Dermira Thirty Million Dollars ($30,000,000) within ten (10) Business
Days after delivery by Dermira of an invoice for such amount following the
execution of this Agreement (the “Option Fee”), such Option Fee non-refundable
and non-creditable against any other payments due under this Agreement, provided
that nothing herein shall limit the right of Almirall to claim any and all
available damages under this Agreement, including for breach of Dermira’s
obligations under this ARTICLE 2.  

2.3Duration of Option Exercise Period. Almirall may exercise the Option during
the period of time commencing on the date that Dermira delivers the Phase 2b
Data Package and EXHIBIT D-2 to Almirall in accordance with Section 2.4.3 and
ending on the date that is forty-five (45) days thereafter (such period, the
“Option Exercise Period”).  

2.4Activities Prior to Expiration of Option Exercise Period.  Commencing with
the Effective Date and prior to expiration of the Option Exercise Period:

2.4.1Conduct of Phase 2b AD Trial.  Dermira shall use Commercially Reasonable
Efforts to continue to conduct the Phase 2 Clinical Trial titled, “A Randomized,
Double-Blind, Placebo-Controlled, Dose-Ranging Trial to Evaluate the Efficacy
and Safety of Lebrikizumab in Patients with Moderate-to-Severe Atopic
Dermatitis” (the “Phase 2b AD Trial”) in accordance with its protocol as
provided to Almirall prior to the Effective Date and in accordance with
Applicable Law.

2.4.2Planning for Phase 3 Development.  Dermira shall consult with Almirall in
connection with the planning for the future Development of the Product in
moderate to severe atopic dermatitis in the Territory, and Dermira shall
consider Almirall’s input and comments with respect to such planning
[*****].  Dermira shall supplement the Development Plan for the Global Clinical
Development Activities by providing Almirall a completed version of the template
attached as Schedule 2.4.2 taking into account relevant factors, including the

16

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

Phase 2b Data, such completed version to be automatically attached as EXHIBIT
D-2 after its delivery to Almirall and, together with EXHIBIT D-1, thereafter
comprise the Development Plan.  For clarity, Dermira shall [*****] determine the
content of EXHIBIT D-2, provided that EXHIBIT D-2 will contain all items and
principles of the Global Clinical Development Activities of EXHIBIT D-1 and
shall not amend any aspect of such EXHIBIT D-1 unless so expressly agreed in
writing by both Parties.  

2.4.3Delivery of Phase 2b Data Package and EXHIBIT D-2.  After the Phase 2b Data
Package is available to Dermira, [*****] Dermira shall deliver to Almirall the
Phase 2b Data Package and EXHIBIT D-2.

2.4.4Almirall Assistance.  Commencing with the Effective Date and prior to
expiration of the Option Exercise Period, Almirall may, [*****] on Dermira’s
request, assist with planning related to the Development of the Product
(including as described in Section 2.4.2); provided, however, that Almirall
hereby assigns to Dermira any ideas, inventions, works of authorship, data or
other information created by or on behalf of Almirall in connection with such
assistance.

2.5Option Exercise.  If Almirall wishes to exercise the Option, then Almirall
must:

2.5.1notify Dermira in writing, during the Option Exercise Period, that Almirall
is exercising the Option (“Option Exercise Notice”); and

2.5.2pay Dermira Fifty Million Dollars ($50,000,000) (the “Option Exercise
Fee”), within a period ending ten (10) Business Days after Almirall receives the
corresponding invoice issued by Dermira after receipt of the Option Exercise
Notice.  

2.6Effect of Option Exercise within Option Exercise Period.  If Dermira receives
the Option Exercise Notice during the Option Exercise Period, then, subject to
payment of the Option Exercise Fee, the Option shall be deemed exercised on the
date of the Option Exercise Notice (the “License Effective Date”).  For clarity,
commencing with the License Effective Date, ARTICLE 3 (License Grants) through
ARTICLE 10 (Financial Terms) of this Agreement shall automatically become
binding on the Parties as indicated therein.

2.7Lapse of Option; Expiration of Option and Agreement.  If Almirall does not
exercise the Option in accordance with Section 2.5, then the Option, and this
Agreement in its entirety, shall automatically expire effective on the
expiration of the Option Exercise Period.

ARTICLE 3
LICENSE GRANTS

3.1License Grants for Commercialization and Development.

3.1.1Commercialization License.  Subject to the terms and conditions of this
Agreement and effective on the License Effective Date, Dermira hereby grants to
Almirall

17

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

an exclusive (even as to Dermira), sublicensable (solely in accordance with
Section 3.3) license under the Licensed Dermira IP to register in accordance
with Section 6.2.2 and Commercialize the Product in the Field and for treatment
or prevention of any disease or condition outside the Field in the Territory.

3.1.2Development License.  Subject to the terms and conditions of this Agreement
and effective on the License Effective Date, Dermira hereby grants to Almirall a
non-exclusive, sublicensable (solely in accordance with Section 3.3) license
under the Licensed Dermira IP to conduct Development of the Product in the Field
in the Territory solely as permitted under this Agreement and solely for the
purpose of supporting Regulatory Approval or Commercialization in the Field in
the Territory.

3.1.3Covenants.  Almirall shall not use any Licensed Dermira IP for any purposes
other than those purposes expressly permitted in Section 3.1 or as may otherwise
expressly be permitted in this Agreement. Dermira shall not use, or grant to any
Third Party any license rights to use, any Licensed Dermira IP in the Territory
within the Field, or for treatment or prevention of any disease or condition
outside the Field, in any manner that would conflict with the exclusive rights
granted to Almirall in Section 3.1.1 or as may otherwise expressly be
exclusively granted to Almirall in this Agreement.

3.2Trademark License; Covenants.  

3.2.1Trademark License.  Subject to the terms and conditions of this Agreement
and effective on the License Effective Date, Dermira hereby grants Almirall a
sublicensable (solely in accordance with Section 3.3), fully-paid-up,
royalty-free, exclusive license to use the Licensed Product Marks that are
provided by Dermira to Almirall for use on Product packaging and Labeling for
marketing, distribution and promotion of Product in the Field in the Territory
during the Term of this Agreement. All use of the Licensed Product Marks by
Almirall, and any of its contractors, Affiliates and Sublicensees and all
goodwill associated with such use, shall inure to the benefit of Dermira.

3.2.2Covenants.  Dermira shall provide Almirall with at least [*****] Licensed
Product Mark for use with the Product in the Field in the Territory.  The use of
the Licensed Product Marks by Almirall, and any of its contractors, Affiliates
and Sublicensees, shall be in full compliance with the trademark use
requirements (“Trademark Use Requirements”) provided to Almirall from time to
time with [*****] advance written notice, provided that Almirall shall have the
right to include its, or its Affiliates’ or Sublicensees’ applicable Housemark
on Product packaging.  Almirall, and each of its Affiliates and Sublicensees,
shall provide samples of all marketing literature, electronic media, product
packaging and other materials which contain the Licensed Product Mark, and all
updates and modifications thereto, prior to the use thereof, for review solely
for compliance with the Trademark Use Requirements in effect at the
time.  Subject to this Section 3.2.2, all Products shall be sold under one or
more Licensed Product Marks selected by Dermira from those Trademarks Controlled
by Dermira or, alternatively if [*****], a Trademark Controlled by Almirall, to
be transferred to Dermira upon request.  Almirall shall not (and shall cause its
Affiliates and Sublicensees not to):  (a) establish

18

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

any Internet domain name or URL incorporating any Licensed Product Mark without
Dermira’s prior written consent; (b) use the Licensed Product Marks in
combination with any other name or Trademark in a manner that creates a
combination Trademark; (c) contest the validity of, or take any action that a
reasonable person would believe would impair any part of Dermira’s ownership of
the Licensed Product Marks or diminish or dilute their distinctiveness or
validity; (d) challenge Dermira’s ownership of the Licensed Product Marks and/or
registration thereof; or (e) attempt to register any Licensed Product Mark or
any Trademark confusingly similar to any Licensed Product Mark as a Trademark in
Almirall’s own name.

3.3Sublicense Rights.  

3.3.1Right to Sublicense.  Subject to Section 3.3.2, Almirall and its Affiliates
shall have the right to sublicense the rights granted to Almirall [*****] the
sublicensee as follows: (a) under [*****] and [*****]; and (b) under [*****] and
[*****], and [*****] (such [*****], the “Sublicensees”), provided that [*****]
except (i) that [*****] shall be required if such ownership by Sublicensee is
required by Applicable Law in order for such Sublicensee to Commercialize the
Product in the Field in the country within the Territory to which it has been
granted rights, and (ii) Almirall shall have the right to grant any such
Sublicensee such ownership only upon providing at least [*****] days prior
written notice to Dermira, including a summary of such Applicable Law and its
application to such Sublicensee and the Product.

3.3.2Sublicense Requirements.  Each sublicense to a Sublicensee shall be in
writing and shall preclude such Sublicensee from granting any further
sublicenses (except to their respective affiliates provided that
[*****]).  Within [*****] days after entering into any sublicense agreement with
a Sublicensee, Almirall shall provide Dermira a complete and accurate copy
thereof, subject only to redaction of financial terms that have no impact on
Dermira’s rights under this Agreement.  Almirall shall cause any sublicense
agreement to include provisions (a) enabling Almirall to comply with its
obligations under this Agreement, including regarding Intellectual Property
Rights as are necessary to permit Almirall to assign to Dermira any Patents,
Know-How or Inventions developed in the course of performance of activities in
order for Almirall to fulfill its obligations under Section 11.1, and (b) to
obligate such Sublicensee to comply with Section 4.1.  Almirall shall remain
liable for the performance of this Agreement and the performance of its
Affiliates and Sublicensees under their sublicensed rights to the same extent as
if such activities were conducted by Almirall.  Each sublicense to a Sublicensee
of the rights granted to Almirall under this Agreement shall be in writing and
shall refer to, be subordinate to, and be consistent with this Agreement in all
material respects.  No sublicense or subcontract shall diminish, reduce, or
eliminate any obligation of either Party under this Agreement.

3.4No Implied Rights.  Except as specifically set forth in this Agreement,
neither Party shall acquire any license, intellectual property interest or other
rights, by implication or otherwise, in any Know-How disclosed to it under this
Agreement or under any Patents Controlled by the other Party or its Affiliates.

19

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

ARTICLE 4
NON-COMPETE

4.1Non-Compete. Commencing with the License Effective Date and for a period of
five (5) years thereafter, and to the extent not prohibited by Applicable Law,
Almirall shall not Develop or Commercialize, and shall preclude its Affiliates
and Sublicensees from Developing or Commercializing, in the Territory and in the
Field, any monoclonal antibody product for which (a) a Phase 3 Trial has been
initiated, and (b) a mechanism of action of such product is through blocking of
interleukin-13.

 

 

ARTICLE 5
development

5.1Development Program. Commencing with the License Effective Date, the Parties
will undertake activities intended to secure Regulatory Approval of the Product
in the Territory in moderate-to-severe atopic dermatitis in accordance with the
Development Plan, including as described in Exhibit D-1 and Exhibit D-2.  In
addition, the Parties shall undertake the following Development activities with
respect to the Product:

5.1.1Supplement to Development Plan for Local Clinical Development
Activities.  Almirall shall consult with Dermira via the JDC in connection with
the planning for the future Local Clinical Development Activities for the
Product in moderate to severe atopic dermatitis in the Territory, and Almirall
shall consider Dermira’s input and comments with respect to such planning
[*****].  No later than [*****] days prior to the earlier of (a) [*****], or (b)
any [*****] in connection with or related to any Clinical Study described in (a)
above, Almirall shall provide to the JDC a proposed supplement to the
Development Plan for the Local Clinical Development Activities in the form of a
completed version of the template attached as Schedule 2.4.2 taking into account
relevant factors, including the Phase 2b Data.  The JDC shall review such
proposed supplement and make a recommendation to the JSC as described in Section
9.4.4(b).  Following approval by the JSC, the approved supplement shall be
attached as Exhibit D-3 and, together with Exhibits D-1 and D-2, comprise the
Development Plan.  If Almirall wishes to perform any Local Clinical Development
Activities not described in the then-current EXHIBIT D-1 or EXHIBIT D-3, then
Almirall shall propose to the JDC to add such Local Clinical Development
Activities to EXHIBIT D-3. Following recommendation by the JDC and subsequent
approval by the JSC, Almirall shall update EXHIBIT D-3 to include such Local
Clinical Development Activities.

 

5.1.2Conduct of Development Plan; Additional Development Activities.  

(a)The Parties shall, in accordance with ARTICLE 5, undertake the Development
Plan.  In carrying out the Development Plan and subject to Section 5.1.4(e): (a)

20

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

Dermira shall use Commercially Reasonable Efforts to perform and complete (i)
the Global Clinical Development Activities for moderate-to-severe atopic
dermatitis, including any Development activities additional to those described
in the Development Plan that are [*****], and (ii) any other Development
activities not described on EXHIBIT D-1 or EXHIBIT D-2 that are pre-clinical,
non-clinical and CMC activities that are [*****] in moderate-to-severe atopic
dermatitis [*****] (“Additional EU Non-Clinical Development Activities”); and
(b) Almirall shall use Commercially Reasonable Efforts to perform and complete
the Local Clinical Development Activities.

(b)Dermira shall also use Commercially Reasonable Efforts to perform and
complete any other Clinical Studies [*****] to obtain Regulatory Approval in
moderate-to-severe atopic dermatitis in the Territory [*****] that are
additional to those Global Clinical Development Activities described in the
Development Plan (“Additional EU Clinical Development Activities”), provided
that Dermira shall have the right to perform such Additional EU Clinical
Development Activities, but shall not be obligated to perform such Additional EU
Clinical Development Activities unless:

 

i.

such Additional EU Clinical Development Activities [*****] (x) have [*****] or
(y) [*****] in the [*****] for the (A) [*****] or (B) [*****] (either, a
“[*****]”), in each case for [*****];

 

ii.

the out of pocket expenses to conduct such Additional EU Clinical Development
Activities do not exceed [*****] Dollars ($[*****]);

 

iii.

such Additional EU Clinical Development Activities are required by the EMA to
obtain Regulatory Approval in moderate-to-severe atopic dermatitis in the
Territory; and

 

iv.

Almirall requests that Dermira conducts such Additional EU Clinical Development
Activities.

(c)If Almirall requests that Dermira conducts such Additional EU Clinical
Development Activities and [*****] such Additional EU Clinical Development
Activities, then [*****] to conduct the Additional EU Clinical Development
Activities on a [*****] and, to the extent a [*****] such Additional EU Clinical
Development Activities, [*****] of such [*****] for a [*****] of [*****].  

(d)If Almirall requests Dermira to perform Additional EU Clinical Development
Activities and [*****], then [*****] shall be entitled to [*****].  

(e)If Almirall conducts Additional EU Clinical Development Activities at its own
cost and expense, then Dermira, its Affiliates and sublicensees shall [*****]
any data resulting from such Additional EU Clinical Development Activities
conducted by Almirall [*****], including to report safety-related information to
Regulatory Authorities; provided, however, that Dermira, its Affiliates and
sublicensees shall have [*****] for all other

21

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

purposes to such data resulting from Additional EU Clinical Development
Activities conducted by Almirall if [*****] by Almirall in conducting such
activities [*****].

5.1.3Modification of Development Plan.  If either Party wishes to modify or add
to any activities or other aspects of the Development Plan or if Almirall wishes
to conduct any Development in the Field in the Territory outside the Development
Plan, then such Party shall propose such modifications or additions to the JDC,
which shall review the proposal and make a recommendation to the JSC to amend
the Development Plan in accordance with this Section 5.1.3. No material
modification to the Development Plan shall become effective unless and until
approved by the Parties and formalized as an amendment to the Agreement and to
the Development Plan, provided that amendments or supplements to EXHIBIT D-3
with respect to Development of the Product in the Territory for
moderate-to-severe atopic dermatitis may be approved by the JSC in accordance
with Section 9.6.5.

5.1.4Performance.

(a)Clinical Study Sponsorship.  Except as may be otherwise directed by the JSC:
(i) Dermira, or its Affiliates or other sublicensees, shall be the regulatory
sponsor of all Clinical Studies that are Global Clinical Development Activities,
including such Clinical Studies conducted in the Territory; and (ii) Almirall or
its Affiliates or Sublicensees shall be the regulatory sponsor of all Clinical
Studies that are Local Clinical Development Activities.  

(b)Local Clinical Study Data. Almirall shall provide Dermira a copy of all data
(including raw data), information and results generated by or on behalf of
Almirall, its Affiliates, and their Sublicensees, in each case in the course of
performing each Clinical Study that is a Local Clinical Development Activity
(“Local Clinical Study Data”).  Dermira, its Affiliates, and their sublicensees
shall have a perpetual, irrevocable right to use such Local Clinical Study Data
for any purpose other than to exercise the rights exclusively licensed to
Almirall under Section 3.1.1, it being understood that the access to any such
Local Clinical Study Data [*****]shall be subject to the [*****] Almirall of a
[*****] of the relevant Clinical Study, to be agreed [*****] between the Parties
based on the [*****]; provided, however, that [*****].

(c)Global Clinical Study Data. Dermira shall provide Almirall a copy of all data
(including raw data), information and results generated by or on behalf of
Dermira, its Affiliates, and their other sublicensees, in each case in the
course of performing each Clinical Study within the Global Clinical Development
Activities (“Global Clinical Study Data”). During the Term, Almirall, its
Affiliates, and their Sublicensees shall have a right to use such Global
Clinical Study Data in connection with the exercise by Almirall (including its
Affiliates and Sublicensees) of its rights to Develop and Commercialize the
Product in the Field in the Territory.

(d)Other Local Clinical Data. During the Term, if requested by Almirall and to
the extent Controlled by Dermira, Dermira shall provide Almirall access to, and
copies of, all data (including raw data), information and results generated by
or on behalf of any sublicensees of Dermira or its Affiliates outside the
Territory, in each case in the course of

22

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

performing a Clinical Study for the Product but not being Global Clinical Study
Data, it being understood that the access to any such data by Almirall shall be
subject to [*****] to Dermira of [*****] of the relevant Clinical Study, to be
agreed [*****] between the Parties based on the [*****]; provided, however, that
Dermira shall provide such data, information and results to Almirall and its
sublicensees [*****].

(e)Costs.  Each Party shall bear its own costs and expenses, including internal
and external costs, for conducting its Development activities under this
Agreement and the Development Plan, except as otherwise expressly stated herein
or therein.

(f)Development Progress Reports.  Each Party shall submit to the JDC a written
report of such Party’s progress under the Development Plan (including by such
Party’s Affiliates and Sublicensees) no less frequently than [*****] days after
the end of each Calendar Quarter, which report shall include a detailed summary
of its Global Clinical Development Activities and Local Clinical Development
Activities, as applicable, during the prior Calendar Quarter. In addition, each
Party shall provide to the other Party such additional information identified in
the Development Plan.

5.2Medical Affairs.  After the License Effective Date, Dermira shall discuss
with Almirall the global medical affairs strategy for the Product, including
with respect to publications, thought leadership, medical education and health
economics and outcomes research, and new data generation (e.g., investigator
sponsored trials) (the “Global Medical Affairs Plan”).  Almirall shall be
responsible for medical affairs activities in the Field in the Territory, such
activities to be conducted in a manner consistent with the Global Medical
Affairs Plan and in accordance with a local medical affairs plan prepared and
updated on an annual basis by Almirall that is reviewed by the JDC and approved
by the JSC (the “Local Medical Affairs Plan”), as follows:  

5.2.1Publications.  With respect to publications, Dermira shall be responsible
for global plan development, tactical implementation and vendor management.
Almirall may propose publication concepts in the Field in the Territory and will
be responsible for regional meeting resubmissions of published data subject to
Section 12.4 and Dermira’s prior written approval (provided that, if Dermira
does not approve or reject such resubmissions within [*****] Business Days, then
Dermira shall be deemed to have approved such resubmissions).  

5.2.2Thought Leader Engagement.  Almirall shall notify Dermira in writing prior
to the engagement of any thought leaders in the United States in relation to the
Product. The Parties shall ensure consistency in scientific communications
through the engaged leaders.  

5.2.3Medical Education.  With respect to medical education, Dermira shall be
responsible with input from Almirall for establishing the overall framework and
concepts of interest.  Medical education programs and meeting grants pertaining
to the Territory shall be reviewed jointly by the Parties.  

23

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

5.2.4Health Economics and Outcomes Research.   Dermira shall be responsible with
input from Almirall for developing the global value dossier.  Almirall shall be
responsible for development and submission of the regional value dossiers in the
Territory. Each Party shall provide to the other Party copies of such value
dossier upon prior written request.

5.2.5Medical Information.  Dermira shall be responsible for developing global
responses for standard response letters.  Almirall shall be responsible for
developing regional responses in the Territory that are consistent with such
global responses for standard response letters.

5.2.6New Data Generation. Dermira shall be responsible for developing a global
plan for new data generation. If Almirall wishes to propose any new data
generation concepts such as investigator sponsored studies, then Almirall shall
present such concepts to the JDC in accordance with Section 9.4.4(j) as part of
the Local Medical Affairs Plan.

5.2.7Governance.  Almirall’s medical affairs activities under this Agreement
shall be coordinated by the JDC until the JCC is established in accordance with
Section 9.5.1, after which time the JCC shall coordinate such medical affairs
activities.

5.3Compliance with Applicable Law.  Each Party shall comply with, and shall
require its Affiliates and Sublicensees (as applicable) to comply with, all
Applicable Laws and with the Good Clinical Practices, as applicable in each
Territory, in connection with the performance of such Party’s obligations under
the Development Program and medical affairs activities.  For purposes of this
Section 5.3, the term “Good Clinical Practices” means Good Clinical Practices as
set forth in, as applicable, the ICH Harmonized Guidance on Good Clinical
Practice (CPMP/ICH/135/95), 21 C.F.R. Parts 50 and 56 et seq., and other
equivalent regulations or standards in the Territory, including as such
standards, practices, procedures, requirements and regulations may be amended
from time to time.

24

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

5.4Material Changes.  

5.4.1Dermira shall promptly inform Almirall (i) if Dermira identifies any
[*****] material [*****] in the [*****] included in the Development Plan, in a
way that will [*****] the BLA submission and Marketing Authorization Application
identified in the Development Plan (“Delay”), (ii) of any [*****] in the
Development Plan [*****] impacting the [*****] of the Product (“Change in the
Product”) or (iii) if Dermira [*****] that it will be unable to [*****] with its
[*****] Manufacturing and supply [*****] under this Agreement (“Lack of Supply”
and, jointly with Delay and Change in Product, a “Material Change”). If Dermira
notifies Almirall of a Material Change, the Parties shall promptly meet to
discuss the situation and use [*****] to agree upon and [*****] implement and
perform a [*****] remediation plan to address them, including by [*****], by
Dermira transitioning some or all of Dermira’s Development responsibilities (to
the extent permitted under Applicable Law or Third Party agreements as
facilitated by Dermira) to Almirall, by facilitating a direct interaction by
Almirall with Third Party Manufacturers to assure the supply of the Product to
Almirall or by any other [*****] mechanism the Parties will agree (“Remediation
Plan”).

5.4.2Should the Parties be unable to reach an agreement upon a Remediation Plan
within [*****] days and, therefore, Dermira does not start conducting the
activities needed to eliminate the Material Change or should the Parties realize
that any such Remediation Plan will not eliminate the consequences of the
Material Change then to the extent the Material Change impacts the [*****]of the
Product, the Parties shall renegotiate [*****] the financials of the Agreement
to [*****] the negative impact of such Material Change on the [*****] of the
Product. The Parties may also agree [*****] if the Remediation Plan does not
address the ongoing issues and if the circumstances of the Material Change
continue to the extent that [*****] the Development or Commercialization of the
Product, that Almirall may [*****] for the Product including the potential
[*****] of Dermira while allowing Almirall to continue [*****] under the
Agreement (to the extent permitted under Applicable Law or Third Party
agreements as facilitated by Dermira).

5.4.3In the event the Parties agree in the Remediation Plan that the best
mechanism of action consists in [*****] or to transition certain Development
activities to Almirall under an agreed budget covering such activities to be
conducted by Almirall, then Almirall shall be entitled to:

(i)offset any incurred costs or expenses included in the mutually agreed budget
or paid to Dermira’s Third Party contractors against the following accrued
payment to Dermira under Sections 10.1.1 and 10.1.2, provided that such credit
amount shall not be higher than [*****] percent ([*****]%) of such payment and
that the remaining amount shall be [*****] considering the [*****] percent
([*****]%) floor. If at any moment in time all payment to Dermira under Sections
10.1 and 10.1.2 have been already paid by Almirall, then Almirall shall be
entitled to credited such amounts against Royalty Payments and, if achievable,
against Milestone Payments under Section 10.1.3, provided that in that scenario
Dermira’s royalty payments due under the Roche Agreement for Almirall Net Sales
will apply [*****] for any such credit and that the

25

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

remaining credited amounts will be carry over against subsequent Milestone
Payment under Section 10.1.3 or Royalty Payments, and

(ii) reduce any Milestone Payment under Sections 10.1.1 and 10.1.2 associated to
the Milestone Event achieved with Almirall’s funds, provided that such Milestone
Payment reduction shall be [*****] (for example, if Almirall provides [*****]
necessary to conduct the second Core Phase 3 Trial the $[*****] Milestone
Payment shall not be due by Almirall and shall deemed as removed from the
Agreement or, if Almirall funds represent [*****] percent ([*****]%) of
Dermira’s costs to achieve such Milestone Event, then this Milestone Payment
shall be reduced to $[*****]).

5.4.4For the avoidance of doubt, (i) the fact that Dermira notifies a Material
Change and that the Parties [*****] meet to discuss the situation and use
[*****] to agree upon the Remediation Plan or that Almirall starts to conduct
the activities included in the Remediation Plan shall not preclude Almirall’s
rights under Section 15.2, (ii) the fact that Almirall conducts the activities
included in the Remediation Plan shall not preclude Dermira from undertaking all
other activities for which Dermira is responsible in accordance with the
provisions of this Agreement, and (iii) if Dermira complies with its notice
obligations under Section 5.4.1 and negotiates [*****] as described above, then
Dermira shall not have breached this Section 5.4 even if the Parties are unable
to agree on a Remediation Plan or a renegotiation of the economic terms of this
Agreement.

 

 

ARTICLE 6
REGULATORY MATTERS

 

6.1Transfer of Dermira Regulatory Materials to Almirall.  Within [*****] days
following the License Effective Date, Dermira shall provide Almirall with copies
of all applicable completed Regulatory Filings and Regulatory Data that are in
Dermira’s or its Affiliates Control as of the Effective Date as submitted by or
on behalf of Dermira to the FDA or the EMA that are reasonably requested by
Almirall and that have not been, as of the Effective Date, provided to Almirall.
Likewise, upon being so requested by Almirall, Dermira shall provide Almirall
any information and data owned or Controlled by Dermira that is required to be
provided by Almirall to any Regulatory Authority in the Territory; provided that
if such information or data is not Controlled by Dermira but is owned or
controlled by Roche, then Dermira shall use Commercially Reasonable Efforts to
seek Roche’s cooperation to provide such information or data to Almirall. For
the avoidance of doubt, Almirall shall be responsible for any modifications to
or translation of Dermira-provided Regulatory Filings or Regulatory Data as
submitted by or on behalf of Dermira to the FDA or the EMA for use in Almirall’s
Regulatory Filing in the Territory.

6.2Regulatory Filings.  

26

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

6.2.1Regulatory Filings by Dermira.  As between the Parties and after the
License Effective Date, (a) all Regulatory Filings for the Global Clinical
Development Activities, and (b) all Regulatory Filings and Regulatory Approvals
for the Product (i) outside of the Territory, or (ii) inside the Territory (A)
outside the Field (but not including Marketing Authorization Applications), or
(B) with respect to pediatric Development, in each case ((a) and (b)) shall be
prepared, submitted, owned and maintained by [*****], provided that following
Dermira’s written notice to Almirall no later than [*****] prior to submission
of the Marketing Approval Application for the relevant pediatric population
considering the applicable regulatory timelines at the time of the submission,
all Regulatory Filings for the Global Clinical Development Activities and
Regulatory Approvals for the Product for pediatric Development in the Territory
shall be prepared, submitted, owned (with respect to such Regulatory Filings and
Regulatory Approvals made [*****] after delivery of such notice) and maintained
by [*****].  

6.2.2Regulatory Filings by Almirall.  As between the Parties after the License
Effective Date, and subject to review of the JDC in accordance with
Section 9.4.5, all Regulatory Filings for Local Clinical Development Activities
and all Marketing Approval Applications and Regulatory Approvals in the
Territory in the Field shall be prepared, submitted, owned and maintained by
Almirall or its Affiliates at Almirall’s cost.  Almirall shall consult with
Dermira via the JDC with respect to any Marketing Approval Applications in the
Territory, and shall, and shall require each of its Affiliates and Sublicensees
(if permitted) to, provide Dermira with drafts of each proposed Marketing
Approval Application sections at least [*****] days before submitting such
proposed Regulatory Filing to any Regulatory Authority.  Dermira shall have
[*****] Business Days to make comments and [*****] Business Days thereafter to
resolve them between the development team leads. At Dermira’s request, the
Parties shall discuss such proposed Regulatory Filing and Almirall shall take
into account, and require its Affiliates and Sublicensees (if permitted) to take
into account, Dermira’s [*****] comments with respect thereto; provided that
Almirall shall adopt Dermira’s comments to the extent any proposed Regulatory
Filing by Almirall, its Affiliates or Sublicensees could [*****] be expected to
have a [*****] effect on any [*****] Regulatory Filing in the United States of
Dermira, its Affiliates or sublicensees.  Within [*****] days after a Regulatory
Filing is submitted to any Regulatory Authority, Almirall shall, and shall
require its Affiliates and Sublicensees (if permitted) to, provide Dermira an
electronic copy thereof.

6.3Meetings with Regulatory Authorities.  As between the Parties after the
License Effective Date, Almirall and its Affiliates shall be primarily
responsible, [*****] for conducting interactions with Regulatory Authorities in
connection with the Product in the Field in the Territory.  Almirall shall not
permit any Sublicensee to conduct any such interactions with Regulatory
Authorities without Dermira’s prior written consent [*****].  At all times after
the License Effective Date and during the remainder of the Term, each Party
shall provide to the other Party with prior written notice of all [*****]
meetings (in person and telephonic) with Regulatory Authorities regarding the
Product in the Field in the Territory and United States.  The providing Party
will provide to the recipient Party such notice as soon as possible but no later
than [*****] days after the providing Party receives notice of the scheduling of
such meeting.  At Dermira’s request, Almirall shall coordinate with Dermira
regarding preparation for such meeting, including considering [*****] Dermira’s
input with respect thereto. To the extent permitted by Applicable

27

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

Law or accepted by Regulatory Authorities, Dermira shall have the right, [*****]
to have at least [*****] Dermira [*****] present at and participate in such
meeting.  Each Party shall provide to the other Party with written minutes of
all such meetings with Regulatory Authorities, including minutes created by such
Regulatory Authorities (if any) and by the Party attending to the meeting, its
Affiliates and Sublicensees (if permitted), in each case [*****] after such
minutes are available, but in no event later than [*****] days after such
meeting with respect to minutes created by the attending Party, its Affiliates
and Sublicensees (if permitted).

6.4Rights of Reference.  Effective on the License Effective Date, each Party
hereby grants the other Party the following rights of reference:

6.4.1Almirall’s Right of Reference.  Subject to the terms of this Agreement and
effective on the License Effective Date, Dermira hereby grants Almirall, its
Affiliates and Sublicensees (solely to the extent permitted to make or own any
Regulatory Filings (including any Marketing Approval Applications) or Regulatory
Approvals) access to, and a Right of Reference with respect to (a) Regulatory
Filings, Regulatory Approvals and all corresponding documentation and (b) all
Regulatory Data (including Safety Data and CMC Data contained or referenced in
any Regulatory Filings), and all corresponding documentation, in each case ((a)
and (b)) (i) to the extent Controlled by Dermira or its Affiliates at any time
during the Term, (ii) associated with the Product in the Field and (iii) for the
sole purpose of Almirall exercising its rights to Develop and Commercialize the
Product in the Field in the Territory during the Term.  Upon written request
from Almirall, Dermira shall provide to Almirall or its Affiliates or
Sublicensees (if permitted) a cross-reference letter or similar communication to
the applicable Regulatory Authority to effectuate such right of reference.

6.4.2Dermira’s Right of Reference.  Subject to the terms of this Agreement and
effective on the License Effective Date, Almirall hereby grants Dermira, its
Affiliates and their sublicensees access to, and a Right of Reference with
respect to: (a) Almirall’s and its Affiliates’ and their Sublicensees’
Regulatory Filings (including any Marketing Approval Applications) and
Regulatory Approvals and all corresponding documentation Controlled by Almirall
or its Affiliates or their Sublicensees at any time during the Term; and (b) all
Regulatory Data (including Safety Data and CMC Data contained or referenced in
any Regulatory Filings), and all corresponding documentation, in each case ((a)
and (b)) (i) to the extent Controlled by Almirall or its Affiliates at any time
during the Term, (ii) associated with the Product and (iii) for the sole purpose
of Developing, Manufacturing, seeking and securing Regulatory Approval for and
Commercializing the Products outside of the Territory or, except with respect to
Commercializing the Products, inside the Territory outside the Field in
accordance with Section 5.1.4(b).  Upon written request from Dermira, Almirall
shall provide to Dermira, its Affiliates and sublicensees (as applicable) a
cross-reference letter or similar communication to the applicable Regulatory
Authority to effectuate such right of reference.  Notwithstanding anything in
this Agreement to the contrary, the foregoing right of access and Right of
Reference in this Section 6.4.2 shall survive any expiration or early
termination of this Agreement for any reason.

6.5Pharmacovigilance.  As between the Parties, Dermira shall at its expense
maintain the global safety database for the Product unless the payment of such
expense is otherwise

28

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

agreed upon in the Pharmacovigilance Agreement.  Within [*****] days after the
License Effective Date (or such other time period as mutually agreed upon by the
Parties in writing), Almirall and Dermira shall negotiate [*****] and enter into
a written agreement for pharmacovigilance activities related to the Product such
that the Parties shall be able to comply with their respective reporting
obligations for the Product (“Pharmacovigilance Agreement”).  The
Pharmacovigilance Agreement will contain terms [*****] required by the ICH or
other applicable guidelines.  During the period between the License Effective
Date and until the Pharmacovigilance Agreement is entered into, the Parties
shall exchange any and all relevant safety data related to the Product within
the appropriate timeframes and in an appropriate format to ensure compliance
with the reporting requirements of all applicable Regulatory Authorities on a
worldwide basis.

6.6Clinical Study Holds. Commencing with the License Effective Date, each Party
will [*****] (but in any event within [*****]) inform the other Party in the
event that any Clinical Study for a Product is suspended, put on hold, or
terminated prior to completion as a result of any action by a Regulatory
Authority or voluntarily.

6.7Labeling Information Exchange.  Commencing with the License Effective Date,
the Parties will [*****] to develop methods and procedures for sharing
information related to Labeling for each Product in the Territory.  Each Party
will provide to the other Party all [*****] requested assistance with respect to
such Labeling activities for each Product.

6.8Informed Consent Forms.  The Parties shall use [*****] to include, and to
require their Affiliates, sublicensees (as applicable) and any Third Parties
acting on behalf of any of the forgoing to include, in each informed consent
form with each patient that is a subject in any Clinical Study for the Product
conducted by or on behalf of Almirall, its Affiliates or sublicensees (as
applicable) under this Agreement, the right to transfer samples, data and
information to the other Party and to any entity designated by the other Party
to the extent feasible under Applicable Laws and under a clinical site’s
internal policies.

ARTICLE 7
Supply

 

7.1Supply Obligation.  Commencing with the License Effective Date, Dermira
shall, upon Almirall’s written requests, supply Almirall with [*****] its
requirements (including its Affiliates’ and Sublicensees’ requirements) of Drug
Product for Development (as described in Section 5.1) and Commercialization in
the Territory in the Field under this Agreement; provided, however, that
Almirall delivers to Dermira forecasts (binding and non-binding) and purchase
orders in sufficient time for Dermira to exercise its rights under its Third
Party Supply Agreements.  All such Drug Product will be Manufactured in
compliance with all Applicable Laws and in compliance with applicable
specifications (including the Specifications).  Almirall shall not export any
such Drug Product outside the Territory without the express written consent of
Dermira, and shall not use such Drug Product outside the scope of the licenses
granted to Almirall under Section 3.1.  For clarity and without limitation,
Almirall shall be responsible for [*****].

29

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

7.2Payment for Supply.  

7.2.1Supply Payments.  Almirall shall pay Dermira, as entire gross compensation
for the supplied Drug Product, an amount equal to: (a) the applicable Purchase
Price for such Drug Product; and (b) the [*****] costs to be incurred by Dermira
in supplying Almirall with Drug Product or components thereof in the Territory
that are in excess of COGS that are [*****] incurred to enable supply of Drug
Product for use in the Territory, including such costs that are related to the
[*****], or components thereof (such amounts, the “Supply Payments”).

7.2.2Audit Rights.  Almirall shall have a right to audit COGS and amounts paid
in accordance with clause (b) above paid by Almirall to Dermira on the same
terms and conditions that Dermira has a right to audit Almirall, mutatis
mutandis, as set forth in Section 10.4. Payments will be effected within [*****]
days of the later of the delivery date or receipt of the corresponding invoice.

7.2.3Timing of Supply Payments.  Almirall shall pay Dermira the Supply Payments
as follows: (i) to the extent Dermira or its Affiliates are themselves
Manufacturing the Drug Product or components thereof, amounts due pursuant to
Section 1.21.1 or described in clause (b) of Section 7.2.1 for Dermira’s
internal Manufacturing expenses and incurred shall be due and payable within
[*****] days after Dermira has delivered to Almirall an invoice for all such
amounts; and (ii) to the extent Dermira or its Affiliates are not themselves
Manufacturing the Drug Product or components thereof, amounts due pursuant to
Section 1.21.2 or described in clause (b) of Section 7.2.1 for Dermira’s
payments to Third Parties shall be due and payable as they are incurred by
Dermira and within [*****] days after Dermira has delivered to Almirall an
invoice for such amounts; provided that Drug Product for Local Clinical
Development Activities and, as applicable, Additional EU Clinical Development
Activities that Dermira owns as of the Effective Date shall be invoiced at
[*****] and payable [*****] days after Dermira has delivered the Drug Product
and an invoice for such Drug Product. [*****] or [*****], as applicable, Dermira
hereby assigns to Almirall [*****] to such Drug Product or components thereof
(provided that such [*****] shall be [*****]), and Dermira’s risk of loss
therein shall transfer from Dermira to Almirall [*****]; provided that Dermira
shall exercise its rights under its supply and quality agreements with Third
Party CMOs to have such Drug Product or components thereof further Manufactured
until such Drug Product is delivered to Almirall or its designee in accordance
with Section 7.1.  For clarity, Dermira shall provide Almirall [*****] and
[*****], in each case including all elements of COGS related to such [*****] (as
applicable), including Dermira’s internal costs in accordance with Section
1.21.1 and its external costs in accordance with Section 1.21.2.  

7.3Recalls. Commencing with the License Effective Date, each Party will promptly
notify the other Party upon its determination that any event, incident, or
circumstance has occurred that may result in the need for a Recall of the
Product (but in no event later than [*****] and in all cases prior to the
execution of such Recall).  For all such Recalls, the Parties will [*****]
consult with each other with respect to the actions to be undertaken to address
such Recall.  Subject to the foregoing, (a) for all Recalls that are undertaken
in the Territory with respect to any Product in the Field, Almirall will be
responsible for execution, and Dermira will take such

30

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

actions as [*****] requested by Almirall in connection therewith and otherwise
[*****] in all such efforts; and (b) for all Recalls that are undertaken outside
the Territory, or inside the Territory outside the Field, with respect to any
Product, Dermira will be responsible for execution.  All expenses incurred in
connection with any Recall (including expenses for notification, destruction,
and return of the affected Product and any refund to customers of amounts paid
for such Product) in the Territory in the Field will be the sole responsibility
of [*****], except that [*****] shall be responsible for all expenses incurred
in connection with those Recalls attributable to [*****].

7.4Supply and Quality Agreements.  

7.4.1Between the Parties.  After the License Effective Date and within [*****]
days after the dosing of the first patient in the first Phase 3 Trial for the
Product (or within such other period as the Parties may agree in writing),
Dermira and Almirall shall enter into: (a) an agreement under which Dermira
shall supply Almirall with Drug Product upon terms and conditions that are
consistent with the terms described in Section 7.1 and Schedule 7.4.1, except
that to the extent that such terms are dependent on [*****] in a Third Party
Supply Agreement, such agreement between the Parties will [*****]; and (b) a
separate quality agreement that is consistent with Dermira’s obligations to
Third Parties that are Manufacturing the Drug Product or components thereof.
Upon such supply agreement and quality agreement becoming effective, the terms
and conditions of such agreements shall supersede Section 7.1 and
Section 7.3.  In the event any provision of Schedule 7.4.1 conflicts with this
ARTICLE 7, this ARTICLE 7 will govern.  

7.4.2Third Party Supply and Quality Agreements.  Dermira shall [*****] enter
into supply and quality agreements with Third Party contract manufacturers
(each, a “Third Party CMO”) in order to [*****] (each such supply and quality
agreement, a “Third Party Supply Agreement”). As of the Effective Date, Dermira
has entered into certain Third Party Supply Agreements, including for supply of
drug substance and Drug Product (each for [*****]) with pricing as described on
Schedule 7.4.2. Dermira shall use Commercially Reasonable Efforts to obtain
terms and conditions in each Third Party Supply Agreement that are consistent
with the terms described in Section 7.1 and Schedule 7.4.1.  In furtherance
thereof, Dermira shall: (a) keep Almirall regularly apprised of the status of
its negotiations with potential Third Party CMOs; (b) permit no more than
[*****] of Almirall (which shall be comprised of [*****]) to [*****] with such
Third Party CMO at the time and place determined by Dermira and such Third Party
CMO, provided that Almirall and such representative agree to be bound by
customary non-disclosure agreements with such Third Party CMO; and (c) take into
account Almirall’s comments with respect to such negotiations.  

ARTICLE 8
Product Commercialization

8.1General.  Commencing with the License Effective Date, Almirall shall use
Commercially Reasonable Efforts to Commercialize the Product in the Field in the
Territory during the remainder of the Term at its sole expense.

8.2Commercialization.

31

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

8.2.1Commercialization Plan.  After the License Effective Date and at a time
agreed upon by the Parties, Almirall shall design and propose to the JCC a
commercialization plan for the Commercialization of the Product in the Field in
the Territory during the remainder of the Term (“Commercialization Plan”).  Such
Commercialization Plan shall be consistent with the Commercialization Plan
Objectives attached hereto as EXHIBIT E-1.  Upon completion and approval of such
Commercialization Plan by the JSC, such Commercialization Plan shall be attached
to as EXHIBIT E-2.

8.2.2Commercialization Progress Reports.  Almirall shall submit to the JCC a
written report of Almirall’s progress under the Commercialization Plan
(including that of Almirall’s Affiliates and any Sublicensees) at least [*****]
days before each JCC meeting (but no less frequently than [*****] per Calendar
Year), which report shall include a reasonably detailed summary of its
activities conducted from the end of the period covered by the immediately prior
report, including which objectives were achieved and which objectives were not
achieved (and the reasons therefor), and its plans for the following period
until the next scheduled report.

8.2.3Updates to the Commercialization Plan.  Almirall shall update the
Commercialization Plan as circumstances warrant, but no less frequently than
[*****] every Calendar Year.  Almirall shall submit each updated
Commercialization Plan to each member of the JCC together with a summary of the
changes from the prior Commercialization Plan and the reasons therefore.

8.3Joint Commercialization Committee.  The Parties shall coordinate Almirall’s
Commercialization efforts for the Product in the Field in the Territory through
the JCC in accordance with Section 9.5.4. For the avoidance of doubt, it is
confirmed that Almirall, its Affiliates and Sublicensees shall be free to set
the sale price of the Product in each country in the Territory.

8.4Global Brand Elements; Trademarks.  After the License Effective Date, Dermira
shall provide Almirall with Dermira’s global branding strategy for the Product
(the “Global Branding Strategy”).  Almirall shall develop and submit to the JCC
a local branding strategy for the Product in the Field in the Territory that is
consistent with the Global Branding Strategy (“Local Branding Strategy”).  The
Parties may, through the JCC, discuss the development and adoption of branding
elements, such as key distinctive colors, logos, images, symbols, and Housemarks
and Trademarks to be used in the Territory in connection with the
Commercialization of the Product in the Field; provided, however, that Almirall
may not adopt or use any such branding elements in the Territory without
Dermira’s prior written approval, which Dermira may withhold [*****] to
Almirall.  As between the Parties, Dermira shall be the owner and file for the
protection of Licensed Product Marks for the Product in and outside the
Territory, provided that Almirall shall have the right to select all Licensed
Product Marks for use in the Territory, as set forth in Section 3.2.2.  

32

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

ARTICLE 9
Governance

9.1Scope of Cooperation. The Parties agree to cooperate [*****] in connection
with the Development and Commercialization of the Product in the Territory in
accordance with this Agreement. With that aim, the Parties shall establish
committees with the purpose of organizing, leading and overseeing the
performance of such activities. All the committees shall exercise their
authority [*****] in accordance with the terms of this Agreement. In addition,
each Party shall provide (or request its Affiliates to provide) to the other
Party and/or [*****] relevant committee any relevant Confidential Information
and such other information as [*****] required to operate [*****] under this
Agreement, as determined [*****] by such providing Party.

9.2Alliance Managers.  Promptly after the License Effective Date, each Party
shall appoint an individual to act as alliance manager for such Party (each, an
“Alliance Manager”).  The Alliance Managers shall be the primary point of
contact for the Parties regarding all activities contemplated by this Agreement,
including Development, Commercialization and supply and the proceedings of the
JDC, JCC and JSC. Without limiting the foregoing, either Party may, through its
Alliance Manager, propose to the other Party’s Alliance Manager a modification
to either the Global Clinical Development Plan or the Local Clinical Development
Plan, in which event the Alliance Managers shall discuss in good faith such
proposal with the goal of reaching consensus before such proposal is submitted
to the JDC pursuant to Section 5.1.3, provided however that each Party’s
Alliance Manager may escalate to the JSC any matter that is a responsibility of
the JCC or JDC but requires an urgent decision.  Each Party shall instruct its
Alliance Manager to facilitate all such activities hereunder. The name and
contact information for each Party’s Alliance Manager, as well as any
replacement(s) chosen by Almirall or Dermira, in their sole discretion from time
to time, shall be provided to the other Party within [*****] days after the
License Effective Date or [*****] after any such replacement.

9.3Committees.  The Parties’ activities under this Agreement shall be overseen
by the JDC, JCC and JSC, as described below, and by such other committees that
the JSC may establish by consensus, including to oversee supply of Product,
Development, Commercialization, medical affairs and intellectual
property-related activities (each a “Committee” and collectively, the
“Committees”).  The following provisions will apply to all Committees:

9.3.1Qualifications; Initial Appointments.  Each Party shall only appoint
Committee members who have appropriate technical credentials, experience and
knowledge with respect to the responsibilities of the applicable
committee.  Each Party shall appoint its initial members of each Committee by
written notice to the other Party in accordance with Section 16.3.

9.3.2Membership Changes.  Each Party may replace one or more of its
representatives on any Committee from time-to-time, subject only to such
replacement(s) having appropriate qualifications in accordance with
Section 9.3.1, in the sole discretion of such Party.  A Party wishing to replace
a committee member shall notify the other Party by written notice in

33

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

accordance with Section 16.3 of the name of the departing member and the name
and title of the replacement, together with a brief summary of such
replacement’s credentials and background relevant to the applicable Committee.  

9.3.3Committee Procedures.  

(a)Observers and Participants.  Each Party may invite non-member observers or
participants to attend a Committee meeting; provided, however, that any such
observer or participant who is not an employee of either Party or its
Affiliates:  (i) must be bound by obligations of confidentiality and non-use
similar to those set forth in ARTICLE 12, and (ii) may only attend a Committee
meeting with the prior written consent of the other Party, not to be
unreasonably withheld, conditioned or delayed.  

(b)Procedure.  Each Committee meeting may occur in person or by videoconference
or teleconference, as determined by mutual agreement among the Committee
members.

(c)Minutes.  Each Committee’s chairperson, as designated below, shall prepare
draft minutes of each Committee meeting, including the topics discussed and the
decisions reached.  Such chairperson shall distribute such draft minutes to each
other member of such Committee within [*****] days after such meeting.  Each
other Committee member may provide the chairperson written comments on, or
supplements to, such draft minutes within [*****] days after receiving such
draft, which such chairperson shall consider in good faith.  Within [*****] days
after each Committee meeting, the Committee’s chairperson shall distribute final
minutes to each other member of such Committee.

9.3.4Limits on Authority.  No Committee shall have any power to amend, modify,
or waive compliance with the provisions of this Agreement, including the
Development Program or Commercialization Plan.  For clarity, any final
decision-making authority of a Party shall not authorize such Party to
unilaterally modify, amend, or waive its own compliance with the provisions of
this Agreement.

9.4Joint Development Committee.  

9.4.1Establishment.  Promptly after the License Effective Date (but in no event
later than [*****] days thereafter), the Parties will form a committee to
oversee the continued Development of the Product in the Field in the Territory
(the “Joint Development Committee” or “JDC”).

9.4.2Membership.  The JDC shall be comprised of [*****] members from each
Party.  [*****] shall appoint the chairperson of the JDC.

9.4.3Meetings.  The JDC shall meet [*****] during any period in which either
Party is conducting any Development activities related to the Product in the
Field until [*****].  Thereafter, the JDC will meet on an as-needed basis, as
requested by either Party but no less than [*****].

34

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

9.4.4Responsibilities.  The JDC shall:  

(a)Review and discuss activities under the Development Plan, including
performance of the Global Clinical Development Activities and the Local Clinical
Development Activities;

(b)Evaluate and recommend to the JSC potential supplements to the Development
Plan in accordance with Section 5.1.1;

(c)Evaluate and recommend to the JSC potential modifications to the Development
Plan in accordance with Section 5.1.3;

(d)Review and discuss all Global Clinical Development Activities, and evaluate
and recommend any material modifications thereof proposed in accordance with
Section 5.1.3;

(e)Review and discuss all Local Clinical Development Activities, and evaluate
and recommend any material modifications thereof proposed in accordance with
Section 5.1.3;

(f)Review and discuss supply of Product for Local Clinical Development
Activities; and

(g)Review and discuss the regulatory strategy and activities in connection with
Local Clinical Development Activities, including pricing or other market access
studies and preparation and submission of Regulatory Filings and interactions
with Regulatory Authorities;

(h)Review and discuss the submission of all Regulatory Filings in connection
with Global Clinical Development Activities, Local Clinical Development
Activities and Additional EU Clinical Development Activities, as well as such
other Regulatory Filings in the United States or in the Territory that a Party
reasonably requests to be reviewed and discussed;

(i)Review and discuss the submission of all Marketing Approval Applications in
the Territory in the Field;

(j)Review and discuss the Global Medical Affairs Plan and review and discuss the
Local Medical Affairs Plan and updates thereto, and evaluate and recommend such
Local Medical Affairs Plan and updates thereto to the JSC for approval; and

(k)Review and discuss any relevant Manufacturing matters, including technical
transfer, CMC, quality-related activities and any other matter, in each case
that impacts the supply of the Drug Product.

35

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

9.4.5Decision-Making.  All JDC members of each Party shall collectively have one
vote. Subject to Section 9.3.4, JDC shall strive to make decisions by
consensus.  

9.5Joint Commercialization Committee.  

9.5.1Establishment.  At a mutually agreed time after the License Effective Date,
the Parties will form a committee to oversee the Commercialization of the
Product in the Field in the Territory (“Joint Commercialization Committee” or
“JCC”).

9.5.2Membership.  The JCC shall be comprised of [*****] members from each
Party.  [*****] shall appoint the chairperson of the JCC.

9.5.3Meetings.  The JCC shall conduct its first meeting in the first full
Calendar Quarter that occurs after the submission of the first Regulatory Filing
for Regulatory Approval in the Field in the Territory, and shall meet each
Calendar Quarter thereafter until the [*****] full Calendar Quarter after the
first Regulatory Approval and Pricing Approval for a Product in the Field in the
Territory are obtained.  Thereafter, the JCC shall meet [*****] each Calendar
Year, or as otherwise agreed in writing by the Parties.

9.5.4Responsibilities.  The JCC shall:

(a)Evaluate and recommend the Commercialization Plan to the JSC for review and
approval;

(b)Review and discuss the Commercialization of the Product in the Field in the
Territory, including implementation of the Commercialization Plan and progress
thereunder;

(c)Review and discuss updates to the Commercialization Plan and evaluate and
recommend such to the JSC for review and approval;

(d)Evaluate and recommend post-marketing studies proposed by Almirall (including
post-approval pricing or other market access studies) for the JDC to consider in
accordance with Section 9.4.4(e) as potential supplements to the Local Clinical
Development Activities;

(e)Review and discuss the Local Branding Strategy and any aspect of the Global
Branding Strategy impacting the Local Branding Strategy and the
Commercialization of the Product in the Territory, including, detected or
expected parallel imports, or compliance matters that could reasonably have an
adverse effect on the brand; and

(f)Review and discuss supply of Drug Product for Commercial purposes.

36

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

9.5.5Decision-Making.  All JCC members of each Party shall collectively have one
vote.  Subject to Section 9.3.4, the JCC shall strive to make decisions by
consensus.  

9.6Joint Steering Committee.  

9.6.1Establishment.  Promptly after the License Effective Date (but in no event
later than [*****] days thereafter), the Parties will form a committee to
oversee the Parties’ activities under the Agreement (“Joint Steering Committee”
or “JSC”).

9.6.2Membership.  The JSC shall be comprised of [*****] members from each Party,
each of whom shall be a senior-level employee of such Party with expertise and
decision-making authority appropriate for the stage of the Product from
time-to-time during the Term.  [*****] shall appoint the chairperson of the JSC
until [*****]; and thereafter [*****] shall appoint the chairperson of the JSC.

9.6.3Meetings.  The JSC will hold regular meetings [*****], or as otherwise
mutually agreed in writing by the Parties.  In addition, if a disagreement
arising from another Committee is referred in writing to the JSC for resolution,
then the JSC shall hold a meeting within [*****] Business Days following such
referral.

9.6.4Responsibilities.  The JSC shall:

(a)Review and discuss all Development, supply of Drug Product,
Commercialization, and other activities of the Parties under this Agreement;

(b)Review and discuss supplements to the Development Plan prior to approval by
the Parties in accordance with Section 5.1.1;

(c)Review and discuss any material modifications to the Development Plan prior
to approval by the Parties in accordance with Section 5.1.3;

(d)Review and approve any Additional EU Clinical Development Activities that
Almirall intends to conduct in accordance with Section 5.1.2;

(e)Review and approve the Local Medical Affairs Plan and any updates thereto in
accordance with Section 5.2;

(f)Review and approve the Commercialization Plan and any updates thereto;

and

(g)Review and discuss any urgent matters within the competence of the JCC or the
JDC, when submitted by the Alliance Managers as set forth in Section 9.2.

37

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

9.6.5Decision-Making.  All JSC members of each Party shall collectively have one
vote. Subject to Section 9.3.4, the JSC shall strive to make all decisions by
consensus, including using all reasonable efforts to promptly resolve by
consensus any disagreement that arises from any other Committee within [*****]
Business Days after a written referral to the JSC.  If the JSC cannot, after
deliberating for at least [*****] Business Days, reach consensus on a matter
described in Section 9.6.4 that requires a decision of the JSC (“JSC Resolution
Period”), then any member of the JSC may, by written notice to the Alliance
Manager of each Party, refer such matter to each Party’s CEO or their designees,
who shall discuss such disagreement and use good faith efforts to reach
consensus in a manner that, to the extent reasonably possible, addresses each
Party’s interests without jeopardizing the Development and Commercialization of
the Product [*****]. If such discussions do not result in an agreement between
the CEOs or their designees that is confirmed in writing by the CEOs within
[*****] Business Days after such written notice to the Alliance Managers, then
each Party shall have final-say on such decision as follows:  

(a)Almirall’s CEO or its designee shall have final decision-making authority on
matters related to Commercialization, including the Commercialization Plan,
Local Clinical Development Activities, Additional EU Clinical Development
Activities conducted by Almirall and the submission of any Marketing Approval
Application and any other Regulatory Filing for the Local Clinical Development
Activities or the Additional EU Clinical Development Activities conducted by
Almirall, in each case with respect to the Product in the Field in the
Territory, provided that: (i) Almirall shall not have the right to make any
changes to the Development Plan or take any decision under this Section 9.6.5,
in each case that could [*****] have [*****] effect on the Regulatory Approval
or Commercialization of the Product [*****] for [*****]; and (ii) with respect
to (A) the Local Branding Strategy, such decision [*****] not [*****] impact the
Global Branding Strategy for the Product, (B) medical affairs, such decision
[*****] not [*****] impact Dermira’s conduct of medical affairs outside the
Territory, (C) Local Clinical Development Activities and Additional EU Clinical
Development Activities, such decision [*****] not [*****] impact Dermira’s
conduct of Global Clinical Development Activities and (D) submission of any
Regulatory Filing, such decision [*****] not [*****] affect the Regulatory
Approval [*****]; and (iii) notwithstanding the foregoing, if an Additional EU
Clinical Development Activity is required or recommended for approval of a
Marketing Approval Application by the EMA or European Commission, then such
Additional EU Clinical Development Activities [*****] be conducted in accordance
with Section 5.1.2 [*****] if the decision to conduct such Additional EU
Clinical Development Activities [*****] impacts Dermira’s conduct of Global
Clinical Development Activities or [*****] have a [*****] effect on the
Regulatory Approval or Commercialization of the Product [*****] for [*****],
provided that such Additional EU Clinical Development Activity [*****] be
conducted in a manner that [*****] any such impacts and effects; and

(b)Dermira’s CEO or its designee shall have final decision-making authority on
all other matters related to Development of the Product in the Field in the
Territory and in the United States, including, for example, (i) the design of
any Clinical Study within the Global Clinical Development Activities and (ii)
the submission of any other Regulatory Filing in or outside the Field or
Territory except any Marketing Approval Application in the

38

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

Territory, provided that Dermira shall not have the right to make any changes to
the Development Plan or take any decision under this Section 9.6.5, in each case
that [*****] have a [*****] effect on the Regulatory Approval or
Commercialization of the Product [*****] for [*****].   

9.7Dermira Right of Withdrawal.  At any time during the Term and for any reason,
Dermira may withdraw from participation in any Committee upon written notice to
Almirall, which notice will be effective immediately upon receipt (“Committee
Withdrawal Notice”).  Upon delivery of a Committee Withdrawal Notice and for so
long as Dermira is withdrawn from such Committee, Dermira’s representatives to
such Committee may not participate in any meetings of such Committee or vote on
any recommendation to be made by such Committee.  If at any time following the
issuance of a Committee Withdrawal Notice, Dermira wishes to resume
participation in such Committee, Dermira must notify Almirall in writing and,
thereafter, Dermira’s representatives to such Committee may attend any
subsequent meeting of such Committee and participate in the activities of, and
vote on recommendations to be made by such Committee as if Dermira had not
issued a Committee Withdrawal Notice.  Following Dermira’s issuance of a
Committee Withdrawal Notice, unless and until Dermira resumes participation in
such Committee as provided above:  (a) all meetings of such Committee will be
held at Almirall’s facilities and chaired by an employee of Almirall; (b)
Almirall’s representatives may alone vote on any recommendations or decisions to
be made by such Committee; and (c) Almirall shall provide Dermira all notes and
minutes of such Committee meetings, provided that Dermira shall have no right to
approve the minutes for any such Committee meeting held during the time Dermira
has withdrawn from such Committee.

ARTICLE 10
FINANCIAL TERMS

10.1Milestone Payments.  In consideration for the licenses granted to Almirall
hereunder, Almirall shall pay Dermira the following amounts (each, a “Milestone
Payment”) upon the achievement on or after the License Effective Date of the
corresponding milestone events (each, a “Milestone Event”), such amounts to be
paid within the timeframes set forth below.  Each Milestone Payment shall be
paid by Almirall only once, upon the first occurrence of the corresponding
Milestone Event.

10.1.1Phase 3 Milestones.  With respect to any Phase 3 Trial that is identified
as such on EXHIBIT D-1 (each, a “Core Phase 3 Trial”), upon achievement after
the License Effective Date of the events described in the following table by
Dermira, its Affiliates, or their sublicensees (other than Almirall) (each, a
“Phase 3 Milestone Event”), Dermira shall notify Almirall thereof and Almirall
shall pay Dermira the corresponding milestone payment described in the table
below (each a “Phase 3 Milestone Payment”).  Almirall shall pay each such Phase
3 Milestone Payment within twenty-five (25) days after the achievement of such
Phase 3 Milestone Event.  For each such Phase 3 Milestone Payment, Dermira shall
provide, at least [*****] days before the expected date of such achievement, (a)
written notice that Dermira expects to achieve such Phase 3 Milestone Event at
least [*****] days after (but not more than [*****] days after) the date of such
notice, and (b) an invoice for such Phase 3 Milestone Payment.  



39

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

Phase 3 Milestone Event

Payments (Dollars)

[*****] in the [*****] Core Phase 3 Trial

$[*****]

[*****] in the [*****] Core Phase 3 Trial

$[*****]

[*****] in the [*****] Core Phase 3 Trial

$[*****]

 

10.1.2Regulatory Milestone Payments. Upon achievement after the License
Effective Date of the regulatory milestone events described in the following
table (each, a “Regulatory Milestone Event”), Almirall shall notify Dermira
thereof and pay Dermira the corresponding milestone payment described in the
table below (each a “Regulatory Milestone Payment”).  Almirall shall pay each
such Regulatory Milestone Payment within twenty-five (25) days after the
achievement of such Regulatory Milestone Event.  For each such Regulatory
Milestone Event, (a) Almirall must, at least [*****] days before the expected
date of such achievement, deliver to Dermira written notice that Almirall
expects to achieve such Regulatory Milestone Event at least [*****] days after
(but not more than [*****] days after) the date of such notice, and (b) Dermira
must provide Almirall an invoice for such Regulatory Milestone Payment.

Regulatory Milestone Event

Payments (Dollars)

Upon filing of a BLA for the Product [*****]

$[*****]

Upon approval of a BLA for the Product by [*****]

$[*****]

Upon First Commercial Sale of the Product in the EU

$45,000,000

 

10.1.3Sales-based Milestone Payments.  Upon achievement after the License
Effective Date of the sales milestone events described in the following table
(each a “Sales Milestone Event”), Almirall shall pay Dermira the corresponding
milestone payment described in the table below (each a “Sales Milestone
Payment”):



40

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

Sales Milestone Event

Payments (Dollars)

First time total Calendar Year Net Sales in the Territory exceed $86,000,000

$[*****]

First time total Calendar Year Net Sales in the Territory exceed $[*****]

$[*****]

First time total Calendar Year Net Sales in the Territory exceed $[*****]

$[*****]

First time total Calendar Year Net Sales in the Territory exceed $[*****]

$[*****]

First time total Calendar Year Net Sales in the Territory exceed $[*****]

$[*****]

First time total Calendar Year Net Sales in the Territory exceed $[*****]

$[*****]

First time total Calendar Year Net Sales in the Territory exceed $[*****]

$[*****]

First time total Calendar Year Net Sales in the Territory exceed $3,000,000,000

$[*****]

 

Each Sales Milestone Payment shall be due and paid in accordance with Section
10.7.  Each Sales Milestone Payment is due only once, upon the first achievement
of the corresponding Sales Milestone Event.  If a Product achieves more than one
Sales Milestone Event in the same Calendar Year, then Almirall shall pay each
corresponding Sales Milestone Payment; provided, however, that if the same Sales
Milestone Events are triggered in any subsequent Calendar Year, the
corresponding Sales Milestone Payment shall not be due.  

10.2Royalty Payments.  Almirall shall pay Dermira royalties on all Net Sales of
Products after the License Effective Date by or on behalf of Almirall, its
Affiliates and Sublicensees in accordance with this Section 10.2.

10.2.1Royalty Rates.  Almirall will pay Dermira the royalties set forth on the
following table on Product Net Sales during the Royalty Term:



41

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

Tier of Calendar Year Net Sales

Applicable Royalty Rate (Percentage of Net Sales)

$[*****] – $[*****]

[*****]%

$[*****] – $[*****]

[*****]%

$[*****] – $[*****]

[*****]%

>$[*****]

[*****]%

 

By way of example and not limitation, if Net Sales for a given Calendar Year are
$[*****], then the royalty applicable on such Net Sales of such Product for that
year shall be calculated as follows:

([*****]% X $[*****]) + ([*****]% X $[*****]) = $[*****].

10.2.2Royalty Term.  Almirall’s obligation to pay royalties under Section 10.2
will continue on a Product-by-Product and country-by-country basis commencing on
the First Commercial Sale of such Product in such country in the Territory until
the expiration of the Royalty Term for such Product in such country (at which
time sales in such country will be excluded from all calculations of aggregate
Net Sales hereunder). Upon the expiration of the Royalty Term in a country, the
licenses described in Section 3.1 shall be fully paid up and perpetual in such
country.

10.2.3Royalty Adjustments.

(a)Combination Product. If Almirall or its Affiliates intend to sell a
Combination Product, then Almirall shall notify Dermira in writing at least
[*****] prior to the anticipated First Commercial Sale of such Combination
Product in the Territory.  At Almirall’s written request to be delivered with
the notice described in the prior sentence, Dermira shall use Commercially
Reasonable Efforts to negotiate [*****] with Roche for an appropriate adjustment
to Net Sales to reflect the relative commercial value contributed by the
components of the Combination Product as further described in Section 9.4.3.1 of
the Roche License Agreement, including by exercising Dermira’s rights under
Section 9.4.3.1 of the Roche License Agreement on Almirall’s behalf. Almirall
shall reimburse Dermira for external costs incurred by Dermira in exercising
Dermira’s rights under Section 9.4.3.1 of the Roche License Agreement on
Almirall’s behalf.

(b)Third Party IP.  If, after the License Effective Date, either Party believes
that Almirall may need rights under Third Party Intellectual Property Rights in
order to Develop or Commercialize the Product in the Territory in the Field,
then such Party shall notify the other Party in writing and include the identity
of such Third Party and a description of such Third Party Intellectual Property
Rights (“Third Party IP Notice”).  Dermira shall then have the

42

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

sole right, but not the obligation, to obtain a license to such Third Party
Intellectual Property Rights.  Dermira shall provide Almirall written notice if
Dermira intends to negotiate with such Third Party to obtain rights under such
Intellectual Property Rights (“Negotiation Notice”) and the Parties shall
thereafter discuss terms under which Dermira would license Third Party
Intellectual Property Rights.  Unless Almirall notifies Dermira in writing
within[*****] Business Days after delivery of the final terms of the
Intellectual Property Rights license discussed by Dermira with the Third Party
(“Third Party License Terms”), that Almirall does not wish to receive the
benefit of such license, if Dermira obtains such Intellectual Property Rights
from such Third Party (“Third Party License”), then: (i) such Intellectual
Property Rights shall automatically be Dermira Licensed IP (to the extent
Controlled by Dermira); (ii) Dermira shall provide Almirall a complete copy of
such Third Party License promptly after entering into such Third Party License;
and (iii) Almirall shall pay Dermira the following: (A) an amount equal to
[*****] payment paid by Dermira to such Third Party (provided that if such Third
Party License includes rights outside the Territory, then Almirall shall owe
[*****] such [*****] payment); (B) amounts equal to [*****] that Dermira must
pay to such Third Party arising from the activities of Almirall, its Affiliates
or Sublicensees under this Agreement; and (C) an amount equal to [*****] that
Dermira is obligated to pay to such Third Party under such Third Party License
as a result of the activities of Almirall, its Affiliates or Sublicensees under
this Agreement.  Following a delivery of a Third Party IP Notice by Almirall to
Dermira with respect to any particular Third Party Intellectual Property Rights:
(1) if Dermira declines to seek a Third Party License to such Intellectual
Property Rights and such Third Party thereafter initiates a proceeding alleging
that the Development or Commercialization of the Product in the Field in the
Territory by Almirall or its Affiliates or Sublicensees infringes or
misappropriates such Third Party Intellectual Property Rights for which Almirall
delivered notice under the first sentence of this Section 10.2.3(b), then
Dermira will defend, indemnify and hold harmless Almirall, its Affiliates and
Sublicensees in accordance with Section 14.1 (“Third Party IP Indemnification”);
(2) if Almirall notifies Dermira in writing within [*****] Business Days after
delivery of the Third Party License Terms that Almirall does not wish to receive
the benefit of such license, then (x) such Third Party Intellectual Property
Rights shall not be Dermira Licensed IP, (y) Almirall shall have no obligation
to pay the amounts described in (A)-(C) above, and (z) Dermira shall have no
obligation to provide Almirall the Third Party IP Indemnification described
above; and (3) if Dermira seeks a Third Party License to such Intellectual
Property Rights but is unable to obtain [*****] terms and such Third Party
thereafter initiates a proceeding alleging that the Development or
Commercialization of the Product in the Field in the Territory by Almirall or
its Affiliates or Sublicensees infringes or misappropriates such Intellectual
Property Rights, then the Parties will [*****] the [*****] costs paid to Third
Parties in defense of such allegations.

(c)No Valid Claim.  If in a given country within the Territory during the
Royalty Term there is no Valid Claim of a Licensed Dermira Patent that Covers
the Product in such country, then the royalty payments due to Dermira for such
Product in such country shall be reduced by [*****] percent ([*****]%).

(d)Biosimilar Product. Upon the first entry after the License Effective Date in
a given country of a Biosimilar Product by any entity that is not authorized by

43

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

Almirall or its Affiliates or by a Sublicensee of Almirall or its Affiliates,
the royalties in such country for the Product shall be reduced as follows:

 

i.

If the average Net Sales in any four subsequent Calendar Quarters at any time
after entry of a Biosimilar Product decline by more than [*****] percent
([*****]%) of the average level of the Net Sales of such Product achieved in the
four Calendar Quarters immediately prior to such entry, then the royalty
payments due to Dermira for such Product in such country shall be reduced by
[*****] percent ([*****]%);

 

ii.

If the average Net Sales in any four subsequent Calendar Quarters at any time
after entry of a Biosimilar Product decline by more than [*****] percent
([*****]%) of the average level of the Net Sales of the Product achieved in the
four Calendar Quarters immediately prior to such entry, then the royalty
payments due to Dermira for such Product in such country shall be reduced by
[*****] percent ([*****]%).

(e)Cumulative Reduction Floor.  In no event will the aggregate royalty amount
due to Dermira in any given Calendar Quarter during the Royalty Term for any
Product be reduced by more than [*****] percent ([*****]%) of the amount that
otherwise would have been due and payable to Dermira in such Calendar Quarter
for such Product but for the reductions set forth in Section 10.2.3(a) through
Section 10.2.3(d).

10.2.4Royalty Reports.  With each royalty payment in accordance with Section
10.7, Almirall shall provide Dermira in writing for the relevant Calendar
Quarter the following information:

(a)[*****] in [*****] on a [*****] basis;

(b)[*****] in [*****] on a [*****] basis;

(c)[*****] in [*****] on a [*****] basis;

(d)[*****] pursuant to Section 10.2.3 on a [*****];

(e)[*****] in [*****] pursuant to Section 10.2.3 [*****];

(f)[*****] pursuant to Section 10.2.1;

44

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

(g)[*****] pursuant to Section 10.2.3; and

(h)[*****] in the [*****].

10.2.5Method of Payment.  Royalties on Net Sales payable by Almirall to Dermira
hereunder shall be paid in [*****] and all other amounts payable by one Party to
the other Party shall be in [*****] (“Payment Currency”) to account(s)
designated by the other Party.

10.2.6Exchange Rates.  When calculating Net Sales that occur in currencies other
than the Payment Currency, Almirall shall convert the amount of such sales into
the Payment Currency using the [*****] applicable exchange rate for converting
currency to [*****] as published by [*****] during the duration of the Calendar
Quarter.

10.3Taxes.  Each Party shall be solely responsible for the payment of all taxes
imposed on its share of income arising from the efforts of the Parties under
this Agreement and each Party shall pay all sales, turnover, value added, and
similar taxes levied on account of any payment accruing or made to the other
Party under this Agreement. If provision is made in law or regulation of any
country for withholding of taxes of any type, levies or other charges with
respect to any royalty or other amounts payable under this Agreement, including
the Option Fee or Option Exercise Fee, then the paying Party shall promptly pay
such tax, levy or charge for and on behalf of the other Party to the proper
Governmental Authority, and shall promptly furnish the other Party with receipt
of payment. The paying Party shall be entitled to deduct any such tax, levy or
charge actually paid from royalty or other payment due to the other Party or be
promptly reimbursed by the other Party if no further payments are due to the
other Party. Each Party agrees to [*****] assist the other Party in claiming
exemption from such deductions or withholdings under any double taxation or
similar agreement or treaty from time to time in force and in [*****] the amount
required to be so withheld or deducted.

Except where otherwise specified all amounts stated in this Agreement are
exclusive of sales, turnover, value added or equivalent taxes. If and to the
extent supplies or services rendered under this Agreement are subject to sales,
turnover, value added or equivalent taxes, the Party receiving the invoice for
such supplies or services shall pay such tax in addition to the amounts agreed
under this Agreement.

10.4Audit Rights.  Almirall shall keep, and shall require its Affiliates and
Sublicensees to keep, full, true and accurate books of account containing all
particulars that may be necessary for the purpose of calculating all payment
obligations of Almirall under this Agreement. Such books of accounts shall be
kept at their principal place of business.  At the expense of [*****], Dermira
has the right to appoint one of the major public accountant firms to perform, on
behalf of Dermira an audit of such books and records of Almirall and its
Affiliates that are deemed necessary by the appointed major public accountant
firm to report on the correctness of Net Sales of Product, royalty calculations,
and any other financial report or payment obligations under this Agreement,
and/or to audit for compliance with the provisions of this Agreement, for

45

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

the period or periods requested by Dermira.  Upon timely request and at least
[*****] Business Days prior written notice from Dermira, such audit shall be
conducted with respect to those countries in the Territory specifically
requested by Dermira, during regular business hours in such a manner as to not
unnecessarily interfere with Almirall’s normal business activities, and shall be
limited to results in the [*****] full Calendar Years prior to audit
notification. Such audit shall not be performed more frequently than [*****] per
Calendar Year nor more frequently than [*****] with respect to records or
countries covering any specific period of time. All information, data documents
and abstracts herein referred to shall be used only for the purpose of verifying
financial reports or payment obligations under this Agreement, and/or for
verifying compliance with the provisions of this Agreement, shall be treated as
Almirall’s Confidential Information subject to the obligations of this Agreement
and need neither be retained more than [*****] after completion of an audit
hereof, if an audit has been requested; nor more than [*****] from the end of
the Calendar Year to which each shall pertain; nor more than [*****] after the
date of expiration or termination of this Agreement.

10.5Audit Reports.  The auditors shall only state factual findings in the audit
reports and shall not interpret the Agreement. The final audit report shall be
shared with Almirall at the same time it is shared with Dermira.

10.6Over or Underpayment.  If the audit reveals an overpayment, Dermira shall
reimburse Almirall for the amount of the overpayment within [*****] days. If the
audit reveals an underpayment, Almirall shall reimburse Dermira for the amount
of the underpayment within [*****] days. Almirall shall pay for the audit costs
if the underpayment of Dermira exceeds [*****] percent ([*****]%) of the
aggregate amount owed subject of the audit.

10.7Payment. Almirall shall pay amounts owed to Dermira under Section 10.1.3
(Sales-based Milestone Payments) and Section 10.2 (Royalty Payments) within
[*****] days after the end of each Accounting Period in which the applicable Net
Sales occur. Other than for payments due under ARTICLE 10, for any payments owed
by a Party to the other Party under this Agreement, the other Party shall within
[*****] days after the end of each Accounting Period prepare an invoice
itemizing such amounts incurred by or on account of such Party during such
Accounting Period and submit such invoice to the other Party.  Each Party shall
pay the undisputed portion of the invoice received from the other Party within
[*****] days after the date of receipt of such invoice.

10.8Late Payment.  Any payment under this Agreement that is not paid on or
before the date such payment is due shall bear interest, to the extent permitted
by Applicable Law, at [*****] percentage points above the [*****], as reported
by [*****] from time to time, calculated on the number of days such payment is
overdue.

10.9Blocked Currency.  Notwithstanding Section 10.2.5, if by Applicable Law of a
country in the Territory, conversion into Dollars or Euro (as applicable) or
transfer of funds of a convertible currency to the United States is restricted,
forbidden or substantially delayed, then amounts accrued in such country under
this ARTICLE 10 shall be paid to Dermira in such country

46

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

in local currency by deposit in a local bank designated by Dermira, unless the
Parties otherwise agree in writing.

ARTICLE 11
INTELLECTUAL PROPERTY

11.1Product Improvements.  

11.1.1If Almirall, any Almirall Sublicensee, or any Affiliate or Third Party
performing Almirall’s obligations or exercising Almirall’s rights, in each case
under this Agreement, conceives of or reduces to practice (solely or jointly
with any Third Party) any Inventions related to the Product, including its use
to prevent or treat any disease or condition at any time during the Term
(including prior to the exercise of the Option by Almirall) (each such
Invention, a “Product Improvement”), then: (a) Almirall shall [*****] notify
Dermira in writing of each such Product Improvement, including in such notice
sufficient information for Dermira to evaluate the patentability of such Product
Improvement, and the names of each inventor thereof and a summary his or her
inventive contribution; and (b) Almirall hereby assigns to Dermira all of
Almirall’s right, title and interest in, to and under all Product Improvements
and all Intellectual Property Rights that claim or comprise such Product
Improvements. All Patents assigned to Dermira pursuant to the prior sentence
that claim Product Improvements (each, a “Product Improvement Patent”) shall be
deemed Licensed Dermira Patents and all Product Improvements that are not
claimed in a Patent shall be deemed Licensed Dermira Know-How, which in each
case are subject to the license granted to Almirall under Section 3.1.  If such
assignment is ineffective or prohibited for any reason, Almirall hereby grants
Dermira a perpetual, irrevocable, royalty-free, fully paid-up, worldwide
exclusive license, with the right to grants sublicenses through multiple tiers,
under Almirall’s right, title and interest in, to and under each Product
Improvement and all Intellectual Property Rights therein, to make, have made,
use, sell, offer for sale and import any product and to perform any process or
method, in each case for any purpose.

11.1.2Assistance.  Almirall shall execute and deliver such documents and take
all other actions which Dermira and its successors and/or assigns may reasonably
request to effect the assignment of Product Improvements from Almirall to
Dermira under this Agreement, and shall execute and deliver any affidavits,
testimonies, declarations, oaths, samples, exhibits, specimens and other
documentation as may be reasonably useful to effect the assignment of Product
Improvements (including Product Improvement Patents) from Almirall to Dermira
under this Agreement, including with respect to recordation of such assignment
in relevant state and national patent offices.

11.2Patent Prosecution.

11.2.1Prosecution.  As between the Parties, Dermira, acting through outside
patent counsel, shall have the first right, but not the obligation, to prepare,
file, prosecute and maintain the Licensed Dermira Patents at Dermira’s cost;
provided, however, that Almirall acknowledges that, under Section 13.3(a) of the
Roche License Agreement, Roche has

47

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

the first right to prosecute the Patents it licensed to Dermira, including the
Licensed Dermira Patents.  Almirall shall cooperate with Dermira in the
preparation, filing, prosecution and maintenance of such Licensed Dermira
Patents, including by providing Dermira with data and other information as
appropriate and executing all necessary affidavits, assignments and other
paperwork.  After the License Effective Date, Dermira shall copy Almirall on all
correspondence from and to any patent office relating to Dermira’s prosecution
of such Licensed Dermira Patents in a timely manner, and Dermira shall provide
Almirall with drafts of all of Dermira’s proposed filings and material
correspondences to the patent authorities with respect to such Licensed Dermira
Patents in reasonably adequate time before filing or submission of such
materials, for Almirall’s review and comment.  Dermira will take into
consideration Almirall’s [*****] comments prior to submitting such filings and
correspondences to the extent such comments are timely provided and it is
practicable to do so.  In case of disagreement between the Parties with respect
to the preparation, filing or prosecution, including the strategy, content or
process of such prosecution, or maintenance of such Licensed Dermira Patents,
the final decision shall be made by Dermira.  For the purpose of this
ARTICLE 11, “prosecution” shall include any patent interference, opposition,
pre-issuance Third Party submission, ex parte re-examination, post-grant review,
inter partes review or other similar proceeding, appeals or petitions to any
Board of Appeals in a patent office, appeals to any court for any patent office
decisions, reissue proceedings, and applications for patent term extensions and
the like.

11.2.2Notice Not to File.  After the License Effective Date, Dermira shall
notify Almirall of any decision not to file for, prosecute or maintain, or not
to continue to pay the expenses of prosecution or maintenance of, any Licensed
Dermira Patents to the extent exclusively licensed to Almirall under Section 3.1
in the Field in the Territory, including divisional and continuation
Patents.  Dermira shall provide such notice at least [*****] days prior to any
filing or payment due date, or any other due date that requires action, in
connection with such Licensed Dermira Patent.  In such event, Almirall shall
have the right, but not the obligation, to file for, or continue prosecution or
maintenance of, such Licensed Dermira Patent in the Territory, at its expense.

11.2.3Cooperation.  Each Party will provide the other Party [*****] assistance
and cooperation in the Prosecution efforts provided above in this Section 11.2,
including providing any necessary powers of attorney, complying with any
applicable duty of candor or disclosure with a patent authority and executing
any other required documents or instruments for such Prosecution.

11.3Infringement of Patents by Third Parties.  

11.3.1Notice.  Each Party shall [*****] provide written notice to the other
Party during the term of this Agreement of any (a) known infringement or
suspected infringement by a Third Party of any Licensed Dermira Patents, or (b)
known or suspected unauthorized use or misappropriation by a Third Party of any
Licensed Know-How, and shall provide the other Party with all evidence in its
possession supporting such Infringement or unauthorized use or misappropriation.

48

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

11.3.2Dermira First Right.  As between the Parties, Dermira shall have the sole
right, but not the obligation, to initiate any suit or action in the Territory
against any Third Party with respect to the infringement or misappropriation
described in Section 11.3.1.  Within [*****] days after Dermira provides or
receives such written notice (“Decision Period”), Dermira [*****] shall decide
whether or not to initiate such suit or action in the Territory and shall notify
Almirall in writing of its decision in writing (“Suit Notice”). If Dermira
decides to bring a suit or take action, once Dermira provides Suit Notice,
Dermira may immediately commence such suit or take such action.

11.3.3Almirall Patent Enforcement Step-In Right.  In the event that Dermira
after the License Effective Date (a) does not in writing advise Almirall within
the Decision Period that Dermira will commence suit or take action, or (b) fails
to commence suit or take action within a [*****] days or such other reasonably
additional period agreed by the Parties after providing Suit Notice, Almirall
shall thereafter have the right to commence suit or take action in the Territory
and shall provide written notice to Dermira of any such suit commenced or action
taken by Almirall.

11.3.4Coordination; Allocation of Damages.  Upon written request, Dermira shall
keep Almirall informed of the status of any such suit or action and shall
provide Almirall with copies, to the extent Dermira is lawfully permitted to do
so, of all substantive documents or communications filed in such suit or action.
Dermira shall have the sole and exclusive right to select counsel for any such
suit or action.  [*****] shall, except as provided below, pay all expenses of
the suit or action, including [*****] attorneys’ fees and court costs. Any
damages, settlement fees or other consideration received after the License
Effective Date as a result of such suit or action shall be allocated as follows:

(a)First, to reimburse Dermira for its costs; and

(b)Second, to Roche to the extent required for Dermira to comply with its
obligations under Section 13.6 of the Roche License Agreement; and

(c)Third, the balance, if any, shall be allocated [*****].

11.3.5Joining.  If Dermira believes it is [*****] to obtain an effective remedy,
upon written request Almirall agrees to be joined as a party to the suit or
action. At Dermira’s written request, Almirall shall offer [*****] assistance to
Dermira in connection therewith [*****] to Dermira [*****] in rendering such
assistance. Almirall shall have the right to participate and be represented in
any such suit or action by its own counsel at its own expense.

11.3.6Settlement.  Dermira may settle, consent judgment or otherwise voluntarily
dispose of the suit or action without the written consent of Almirall. However,
if such a settlement, consent judgment or other such disposition of the suit or
action [*****] affects Almirall rights under this Agreement, then the written
consent of Almirall would be required [*****]. In such event, Dermira shall send
Almirall a pre-execution draft of any such settlement agreement for review
before executing it with the Third Party for Almirall to review for period not

49

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

to exceed [*****] days, and provide such consent.  If Almirall does not respond
in writing within such period, then Almirall will be deemed to have provided
such consent.

11.4Defense.  If a Third Party asserts that Patents owned by or licensed to it
in the Territory are infringed by the Development, Manufacture, use,
importation, offer for sale or sale of the Product in the Territory, or that its
trade secrets were misappropriated in connection with such activity in the
Territory, then Dermira shall have the [*****] right and responsibility to
resolve any such claim, whether by obtaining a license from such Third Party, by
defending against such Third Party’s claims or otherwise, and shall be [*****]
for the defense of any such action, any and all costs incurred in connection
with such action (including, without limitation, attorneys’ and expert fees) and
all liabilities incurred in connection therewith, and any settlement thereof.  

11.5Common Interest Disclosures.  With regard to any information or opinions
disclosed pursuant to this Agreement by one Party to each other regarding
intellectual property and/or technology owned by Third Parties, the Parties
agree that they have a common legal interest in determining whether, and to what
extent, Intellectual Property Rights of a Third Party may affect the Product,
and have a further common legal interest in defending against any actual or
prospective Third Party claims based on allegations of misuse or infringement of
Intellectual Property Rights relating to the Product.  Accordingly, the Parties
agree that all such information and materials obtained by Dermira and Almirall
from each other will be used by the receiving Party solely for purposes of the
Parties’ common legal interests with respect to the conduct of the
Agreement.  All information and materials will be treated as protected by the
attorney-client privilege, the work product privilege, and any other privilege
or immunity that may otherwise be applicable.  By sharing any such information
and materials, neither Party intends to waive or limit any privilege or immunity
that may apply to the shared information and materials.  Neither Party shall
have the authority to waive any privilege or immunity on behalf of the other
Party without such other Party’s prior written consent, nor shall the waiver of
privilege or immunity resulting from the conduct of one Party be deemed to apply
against any other Party.

11.6Patent Term Extensions.  The Parties shall use Commercially Reasonable
Efforts to obtain all available patent term extensions, adjustments or
restorations, or supplementary protection certificates (“SPCs”, and together
with patent term extensions, adjustments and restorations, “Patent Term
Extensions”).  After the License Effective Date, the Parties shall mutually
determine which Patent(s) should be the subject of Patent Term Extensions in the
Territory.  Subject to the foregoing, each Party shall execute such
authorizations and other documents and take such other actions as may be [*****]
requested by the other Party to obtain such Patent Term Extensions, including,
as applicable, designating the other Party as its agent for such purpose as
provided in 35 U.S.C. Section 156.  All filings for such Patent Term Extensions
shall be made by the owner of the patent in question; provided, that in the
event that a Party elects not to file for a Patent Term Extension, such Party
shall (a) promptly inform the other Party of its intention not to file and (b)
grant the other Party the right to file for such Patent Term Extension.  Each
Party shall execute such authorizations and other documents and take such other
actions as may be reasonably requested by the other Party to obtain such
extensions.  The Parties shall cooperate with each other in gaining patent term
restorations, extensions and/or SPCs wherever applicable to such Licensed
Dermira Patents.

50

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

11.7No Challenge. The Parties acknowledge and agree that Dermira may terminate
this Agreement [*****], in the event Almirall, its Affiliate or a Sublicensee
challenges, or [*****] participates with or assists a Third Party (except as
required by Applicable Law) to challenge the validity, enforceability,
patentability and/or scope of any claim within the Licensed Dermira Patents in a
court or patent office or other governmental agency; provided that, if Almirall
acquires (or otherwise becomes an Affiliate of) a company that has challenged,
directly or indirectly, individually or in association with another person or
entity, the validity, enforceability or scope of any Licensed Dermira Patents,
Almirall shall have [*****] days from the date of such acquisition to terminate
such challenge to such Licensed Dermira Patents before Dermira’s rights under
this Section 11.7 become effective. In the event of termination by Dermira
pursuant to this Section 11.7, any royalty or other payment owed to Dermira
prior to such termination shall be non-refundable.

11.8Trademark Infringement/Enforcement.  Dermira, [*****] shall have the [*****]
right, but not the obligation, to enforce and defend the Licensed Product Marks
in the Territory.  Each Party will promptly notify the other Party of any
infringement or threatened infringement in the Territory of any of the Licensed
Product Marks of which it becomes aware. Upon being so requested in writing by
Almirall after the License Effective Date, and at [*****], Dermira shall
initiate any suit or action in the Territory against any Third Party with
respect to the infringement of the Dermira Licensed Product Marks in the
Territory to the extent that Dermira determines, on advice of counsel, that such
suit is merited under Applicable Law. Any damages, settlement fees or other
consideration received as a result of such suit or action shall be allocated as
follows:

(a)First, to reimburse Dermira for its costs; and

(b)Second, the balance, if any, shall be allocated to Almirall and treated as
Net Sales.

 

ARTICLE 12
CONFIDENTIALITY

12.1Nondisclosure and Non-Use. During the Term and for [*****] years thereafter,
a Party receiving the other Party’s Confidential Information (such receiving
Party, the “Receiving Party”) shall (i) treat Confidential Information provided
by such other party (the “Disclosing Party”) as it would treat its own
information of a similar nature, (ii) take all reasonable precautions not to
disclose such Confidential Information to Third Parties, unless permitted to do
so by the Disclosing Party with the Disclosing Party’s prior written consent,
and (iii) not use such Confidential Information other than for fulfilling its
obligations or exercising its rights under this Agreement.

12.2Permitted Disclosure. Notwithstanding the obligation of non-use and
non-disclosure set forth in Section 12, the Parties recognize the need for
certain exceptions to this

51

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

obligation, specifically set forth below, with respect to press releases, patent
rights, publications, and certain commercial considerations.

12.3Press Releases. The Parties intend to issue a joint press release announcing
the existence and selected key terms of this Agreement, in the form attached as
EXHIBIT G.  For other press releases by Almirall during the Term that are
related to the activities concerning this Agreement that disclose information
other than that set forth on EXHIBIT G, Almirall shall provide Dermira with a
copy of any draft press release at least [*****] days prior to its intended
publication for Dermira’s review, to the extent permissible under Applicable
Laws; provided, however, that if Almirall is required by Applicable Law or the
rules of any stock exchange on which it is listed to issue a press release in
less than [*****] days, then Almirall shall provide Dermira with a copy of such
release [*****] and shall notify Dermira of the intended date of release.
Dermira may provide Almirall with suggested modification to the draft press
release. Almirall shall implement Dermira’s [*****] suggestions prior to issuing
its press release except to the extent that the release was required by
Applicable Law to be issued by Almirall without Dermira’s suggested
modifications.  For other press releases by Dermira during the Term, Dermira
shall provide a copy of such press release at least [*****] days prior to its
intended publication for Almirall’s review.  Almirall may provide Dermira with
suggested modification to the draft press release which Dermira shall consider
[*****].

12.4Publications. During the Term of this Agreement, each Party (“Publishing
Party”) shall provide the other Party with a copy of any proposed publication or
presentation that contains such other Party’s Confidential Information at least
[*****] days (or at least [*****] days in the case of oral presentations or
conference abstracts) prior to submission for publication so as to provide such
other Party with an opportunity to recommend any changes it [*****] believes are
necessary to continue to maintain the confidentiality of such other Party’s
Confidential Information in accordance with the requirements of this Agreement.
The incorporation of such recommended changes shall [*****] by such Publishing
Party; and if such other Party notifies (“Publishing Notice”) the Publishing
Party in writing, within [*****] days after receipt of the copy of the proposed
publication or presentation (or at least [*****] days in the case of oral
presentations), that such publication or presentation in its [*****] judgment
(i) contains an invention, solely or jointly conceived and/or reduced to
practice by the other Party, for which the other Party reasonably desires to
obtain patent protection or (ii) could be expected to have [*****] on the
commercial value of any Confidential Information disclosed by the other Party to
the Publishing Party, the Publishing Party shall prevent such publication or
delay such publication for a [*****] period of time. In the case of inventions,
a delay shall be for a period [*****] to permit the timely preparation and
filing of a patent application(s) on such invention, and in no event less than
[*****] days from the date of the Publishing Notice.

12.5Commercial Considerations.  Nothing in this Agreement shall prevent either
Party or its Affiliates from disclosing Confidential Information of the other
Party to (i) governmental agencies to the extent required or desirable to secure
government approval for the development or sale of Product, (ii) Third Parties
acting on behalf of such Party, to the extent [*****] for the development or
sale of Product, (iii) Third Parties to the extent [*****] to market the
Product, (iv) Third Parties with which such Party is considering a potential
transaction related

52

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

to this Agreement who have a [*****] to see the Agreement (including each of
Almirall’s and such Third Party’s accounting, financial, legal or tax advisors
associated with such potential transaction), provided that such disclosure shall
be limited to the terms such Third Party has requested to review in order to
proceed with the potential transaction and that are [*****] for the purposes of
proceeding with such potential transaction and is under terms of confidentiality
that are consistent with those contained in this Agreement, (v) consultants and
advisors subject to terms of confidentiality that are consistent with those
contained in this Agreement, or (vi) such Party’s employees, officers, members
of its board of directors, and its accounting, legal or tax advisors; provided
that, in the case of (i)-(iii), with respect to Almirall, in the Field in the
Territory, and with respect to Dermira, outside the Territory. The Receiving
Party may disclose Confidential Information of the Disclosing Party to the
extent that such Confidential Information is required to be disclosed by the
Receiving Party to comply with Applicable Law or GAAP, to defend or prosecute
litigation or to comply with governmental regulations or applicable regulations
of a stock exchange, provided that the Receiving Party provides prior written
notice of such disclosure to the Disclosing Party and, to the extent [*****],
takes [*****] actions to [*****] the degree of such disclosure. No notice shall
be required under this ARTICLE 12 if and to the extent that the specific
information contained in the proposed disclosure has previously been included in
any previous disclosure made by either Party hereunder pursuant to ARTICLE 12,
or is otherwise approved in advance in writing by the other Party.

ARTICLE 13
REPRESENTATIONS AND WARRANTIES

13.1Mutual Representations, Warranties and Covenants.  Each Party hereby
represents, warrants and covenants to the other Party that as of the Effective
Date:

13.1.1Existence.  Such Party is a company or corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
incorporated or formed.

13.1.2Power, Authority and Binding Agreement.  Such Party:  (a) has the power
and authority and the legal right to enter into this Agreement and perform its
obligations hereunder; (b) has taken all necessary corporate action on its part
required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and (c) this Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
and binding obligation of such Party that is enforceable against it in
accordance with its terms.

13.1.3Compliance with Laws.  Such Party and its Affiliates have not, at any time
prior to the Effective Date, been prosecuted or convicted of any violation of
any Applicable Laws, has not been and is not a party to any deferred prosecution
agreement or similar agreement with respect to any violation or alleged
violation of any Applicable Laws, and [*****] of any investigation being
conducted by any Governmental Authority, or by such Party or its Affiliates,
with respect to such potential violations.  In performing its obligations under
this

53

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

Agreement, each Party shall, and shall cause its Affiliates to, comply with all
Applicable Laws, including the Anti-Corruption Laws and applicable Trade Control
Laws.

13.1.4No Debarment.  Each Party represents and warrants as of the Effective
Date, and covenants during the Term as to any provision of this Section 13.1.4
that relates to any period after the Effective Date, that:  (a) neither it nor
any of its Affiliates has been debarred by the FDA, is not subject to any
similar sanction of other Regulatory Authorities, and neither such Party nor any
of its Affiliates has used, or will engage, in any capacity, in connection with
this Agreement, any Person who either has been debarred by such a Regulatory
Authority, or is the subject of a conviction described in Section 306 of the
United States Federal Food, Drug, and Cosmetic Act (“FFDCA”) or its equivalents
outside the United States; (b) such Party shall inform the other Party in
writing promptly if it or any Person engaged by it or any of its Affiliates who
is performing services under this Agreement is debarred or is the subject of a
conviction described in Section 306 of the FFDCA or its equivalents outside the
United States, or if any action, suit, claim, investigation or legal or
administrative proceeding is pending [*****], is threatened, relating to the
debarment or conviction of such Party, any of its Affiliates or any such Person
performing services hereunder or thereunder; and (c) neither such Party, nor any
of its Affiliates, has made an untrue statement of a material fact or fraudulent
statement to the FDA or other Governmental Authority, failed to disclose a
material fact required to be disclosed to the FDA or any other Governmental
Authority, or committed any act, made any statement, or failed to make any
statement that, at the time such disclosure was made, could reasonably be
expected to provide a basis for the FDA or any other Governmental Authority to
invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities” set forth in 56 Fed. Reg. 46191 (September 10,
1991) or any similar policy

13.1.5Each Party hereby represents that neither it nor any of its directors,
officers, employees [*****], its agents or Affiliates is a Person that is, or is
owned or controlled by persons that are:  (a) the target of Sanctions, or (b)
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions, including Crimea, Cuba, Iran, North
Korea and Syria.

13.2Additional Representations, Warranties and Covenants of Dermira.  

13.2.1Representations and Warranties.  Dermira hereby represents and warrants to
Almirall that as of the Effective Date:

(a)the Roche License Agreement is in full force and effect;

(b)Dermira has not received a written notice from Roche that Dermira is in
material breach of the Roche License Agreement and does not have any reason to
believe that Roche has a right to terminate the Roche License Agreement;

(c)Dermira Controls the Patents listed in EXHIBIT B and, [*****], all such
issued Patents are granted, valid, enforceable and not subject to any pending or

54

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

threatened re-examination, re-issue, opposition, interference, challenge,
litigation or other similar proceeding;

(d)Dermira has the right to grant the license and rights herein to Almirall, and
has granted such license and rights in compliance with the Roche License
Agreement;

(e)Dermira has not entered into any transaction that has impaired or encumbered
the rights received from Roche under the Roche License Agreement with respect to
the Territory in the Field;

(f)there are no claims, judgments or settlements against or owed by Dermira and
there are no pending or threatened claims or litigation, in each case relating
to any Products or to the Licensed Dermira Patents or Licensed Know-How;

(g)Dermira has not been informed by Roche of any Third Party claiming that the
Development, use of Commercialization of the Product infringes any Third Party
Intellectual Property Right and Dermira is not aware of any intellectual
property right owned by a Third Party that would be [*****] to be infringed or
misappropriated by the Development, Manufacture and Commercialization of the
Product;

(h)[*****] there are no issued Third Party Patents or published Third Party
patent applications which would restrict or prevent the Development and
Commercialization of the Product in the Territory in accordance with this
Agreement;

(i)[*****] all information required to be filed or otherwise disclosed to any
Regulatory Authority with respect to the Product and its Development has been so
provided and is true, correct and complete in all material respects;

(j)[*****] all preclinical and Clinical Studies and all Development activities
have been conducted in compliance with the corresponding protocols, procedures,
controls Good Clinical Practices and Applicable Law;

(k)Dermira disclosed to Almirall through the Data Site information requested by
Almirall (“Dermira’s Disclosed Information”). [*****] all information in the
Data Site is true, complete (except to the extent redacted) and accurate and
Dermira has not [*****] any [*****], that [*****] could [*****] for Almirall
[*****] of the Product and taking a [*****];

(l)Dermira has not received any information or notice from any Governmental
Authority that would entail or signal the pending, refusal to grant Regulatory
Approval for the Product; and

(m)[*****] any risk linked to the safety or efficacy of the Product [*****]
different from the safety and efficacy data disclosed publically or to Almirall
in the Data Site or otherwise in writing.

55

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

13.2.2Covenants.  Dermira hereby covenants to Almirall that, during the Term,
(a) Dermira shall not terminate or [*****] the Roche License Agreement; and (b)
if Dermira receives a written notice from Roche that Dermira is in [*****]
breach of the Roche License Agreement, Dermira shall provide prompt written
notice to Almirall.  Dermira further covenants that, if the Roche License
Agreement is terminated and such termination was not caused by any action or
failure to act by or on behalf of Almirall, its Affiliates or Sublicensees, then
Dermira shall exercise its rights under Section 18.3.3 thereof to cause this
Agreement to remain in effect provided that Almirall agrees to be bound directly
to Roche under the terms and conditions of this Agreement.  In addition, Dermira
hereby grants Almirall [*****], provided, however, that Almirall shall [*****],
in which event [*****].  

13.3Additional Representations, Warranties and Covenants of Almirall.  

13.3.1Almirall hereby represents, warrants and covenants that it has obtained,
or shall obtain before permitting any person access to the Confidential
Information of Dermira or the Licensed Dermira IP, the following: (a) from each
person with access to the Confidential Information of Dermira or the Licensed
Dermira IP, a written agreement assigning all Inventions conceived or created by
such person to Almirall, an Affiliate of Almirall or a Sublicensee of Almirall,
as applicable; and (b) from Almirall and each Sublicensee, a written agreement
assigning to Almirall all Inventions conceived or created by or on behalf of
such Affiliate or Sublicensee, as applicable.

13.4Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
THERE ARE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
WRITTEN OR ORAL, MADE BY EITHER PARTY (OR ANY OF ITS AFFILIATES), INCLUDING THE
WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR
ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES.

ARTICLE 14
INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE

14.1Indemnification.  Each Party (the “Indemnifying Party”) hereby agrees to
defend, indemnify, and hold harmless the other Party (the “Indemnified Party”)
and its Affiliates, and each of their respective directors, officers, employees,
agents and representatives (each, an “Indemnitee”) from and against any and all
claims, suits, actions, demands or other proceedings brought by any Third Party
(each, a “Claim”) and all liabilities, expenses, damages, or losses, including
reasonable attorneys’ fees (collectively, “Losses”), to which any Indemnitee may
become subject as a result of any such Claim to the extent such Claim arises or
results from:  (a) the breach by the Indemnifying Party of any warranty,
representation, covenant, or agreement made by it in this Agreement; (b) the
negligence, gross negligence or willful misconduct of the Indemnifying Party,
its Affiliates, or any subcontractor of the Indemnifying Party, or any officer,
director, employee, agent, or representative thereof; and (c) the failure to
comply with Applicable Law by or on behalf of the Indemnifying Party, its
Affiliates or subcontractors in connection with

56

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

the Development Plan or this Agreement; except, with respect to each of
subsections (a) through (c) above, to the extent such Losses arise directly or
indirectly from the negligence, gross negligence, or willful misconduct of any
Indemnitee or the breach by the other Party of any warranty, representation or
covenant made by it in this Agreement.

14.2Indemnification Procedures.  Any Party entitled to indemnification under
ARTICLE 14 shall promptly give notice to the Indemnifying Party of any actual or
potential Losses of which it becomes aware that may be subject to
indemnification hereunder, but the failure or delay to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
under ARTICLE 14 except to the extent that the Indemnifying Party’s ability to
defend against such Losses was [*****] prejudiced as a result of such failure or
delay.  The Indemnifying Party shall have the right to assume and control the
defense of such Losses (at [*****] expense) with outside counsel of its choice
and [*****] to the Indemnified Party; provided, however, that the Indemnified
Party shall have the right to retain and be represented by its own counsel (at
[*****] expense) in connection therewith.  The Indemnified Party shall, upon
request, cooperate with the Indemnifying Party and its legal representatives in
connection with the investigation and defense of such Losses, including by
providing or otherwise making available information in its possession with
respect thereto.  Neither Party shall settle or otherwise resolve any claim,
suit, action, or demand related to any Losses without the prior written consent
of the other Party, if such settlement or other resolution would:  (a) result in
the admission of any liability or fault on behalf of the other Party or its
Indemnitees; (b) result in or impose any payment obligations upon the other
Party or its Indemnitees; or (c) subject the other Party to an injunction or
otherwise limit the other Party’s ability to take any actions or refrain from
taking any actions under this Agreement.

14.3Limitation of Liability.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, AND TO THE EXTENT THE FOLLOWING LIMITATIONS ARE
PERMITTED UNDER APPLICABLE LAW, NEITHER PARTY HERETO WILL BE LIABLE FOR
INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER OR FOR ANY LOSS OR INJURY TO
THE OTHER PARTY’S PROFITS OR GOODWILL ARISING FROM OR RELATING TO ANY BREACH OF
THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.  THIS SECTION 14.3
DOES NOT APPLY TO A BREACH OF A PARTY’S OBLIGATIONS UNDER ARTICLE 12, WITH
RESPECT TO A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER ARTICLE 14.

14.4Insurance. Each Party shall, at its own expense, procure and maintain during
the Term and for a period of [*****] years thereafter, insurance
policy/policies, including product liability insurance, [*****] to cover its
obligations hereunder and which are [*****], but in no event less than the
following coverages:

14.4.1Commencing as of the License Effective Date, and during the Term, each
Party shall obtain and maintain on an ongoing basis, commercial general
liability insurance, including contractual liability (to the extent available)
and products liability insurance, in the minimum amount of US$[*****] (US
$[*****]) per occurrence, combined

57

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

single limit for bodily injury and property damage liability, to increasing to
US$[*****] (US$ [*****]) per occurrence, combined single limit for bodily injury
and property damage liability upon the First Commercial Sale. Policy limits set
forth in this paragraph may be met with a combination of primary, umbrella or
excess insurance.

14.4.2Each party shall maintain statutory workers’ compensation limits and
employers liability limits shall be at a minimum amount of US$[*****]
(US$[*****]).

14.4.3Each Party shall have and maintain clinical trial liability insurance
covering the development, Manufacture (with respect to Dermira), use and
sale  of Products with a minimum combined single limit per occurrence of
US$[*****] (US$[*****]) for any period during which such Party (or any Affiliate
or, in the case of Almirall, any Sublicensee) is conducting a Clinical
Study.  This insurance shall be primary insurance.

14.4.4All such insurance coverage shall be primary insurance with respect to a
Party’s own participation under this Agreement, and shall be maintained with an
insurance company or companies having [*****] rating of [*****] or better.

14.4.5Each Party shall name the other Party, and Almirall shall name Roche, as
an additional insured by endorsement under its commercial general liability and
products liability insurance policies.

14.4.6The insurance policies shall be under an occurrence form, but if only a
claims-made form is [*****] available to a Party, then in such a case, such
Party shall maintain the insurance coverage for at least [*****] years following
completing performance of its obligations under this Agreement.

14.4.7Upon [*****] days after the License Effective Date, each Party shall
provide to the other Party its certificates of insurance evidencing the
insurance coverage set forth in this Section.  Each Party shall provide the
other Party at least [*****] days prior written notice of any cancellation,
nonrenewal or material change in any of the insurance coverage.  Each Party
shall, upon receipt of written request from the other Party, provide renewal
certificates to the other Party for as long as such insured Party is required to
maintain insurance coverage hereunder.

14.4.8Such insurance shall not be construed to create a limit of a Party’s
liability with respect to its indemnification obligations under this ARTICLE 14.

ARTICLE 15
TERM AND TERMINATION

15.1Term.  This Agreement shall come into full force and effect on the Effective
Date and, unless earlier terminated as provided in ARTICLE 15, (a) expire if
Almirall does not exercise the Option during the Option Exercise Period in
accordance with Section 2.5, then upon the expiration of the Option Exercise
Period as described in Section 2.7, and (b) if Almirall exercises the Option
during the Option Exercise Period in accordance with Section 2.5, then this

58

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

Agreement shall remain in effect until the date when Almirall ceases Development
and Commercialization activities under this Agreement in the last country of the
Territory (“Term”).

15.2Termination Rights.  

15.2.1For Material Breach.  A Party (“Non-Breaching Party”) shall have the right
to terminate this Agreement in its entirety or on a country-by-country basis in
the event the other Party (“Breaching Party”) is in breach of any of its
material obligations under this Agreement.  The Non-Breaching Party shall
provide written notice to the Breaching Party, which notice shall identify the
breach and the countries in which the Non-Breaching Party intends to have this
Agreement terminate. The Breaching Party shall have a period of [*****] days
after such written notice is provided for non-payment and [*****] days after
such written notice is provided for all other conduct (each such period, a
“Peremptory Notice Period”) to cure such breach. If the Breaching Party has a
bona fide dispute as to whether such breach occurred or has been cured, it will
so notify the Non-Breaching Party and after delivery of such notification the
expiration of the Peremptory Notice Period shall be tolled until such dispute is
resolved pursuant to Section 16.5. Upon a determination of breach or failure to
cure, the Breaching Party shall have the remainder of the Peremptory Notice
Period to cure such breach. If such breach is not cured within the Peremptory
Notice Period, then the Non-Breaching Party shall either withdraw its request
for termination or within [*****] days after the expiration of the Peremptory
Notice Period terminate this Agreement with immediate effect. Notwithstanding
anything to the contrary in this Agreement, termination shall not be deemed to
relieve a defaulting Party from any liability arising from such default.

15.2.2For Bankruptcy.  To the extent permitted by Applicable Law, either Party
may terminate this Agreement by written notice to the other Party upon
occurrence of any of the following events:  (a) a voluntary petition of
bankruptcy is filed by the other Party in any court of competent jurisdiction;
(b) an involuntary petition for bankruptcy of the other Party is filed by such
Party’s creditors in any court of competent jurisdiction and is not vacated
within [*****] calendar days after filing; (c) a receiver is appointed or
applied for to manage any part of a Party’s assets related to this Agreement; or
(d) this Agreement is assigned by the other Party for the benefit of its
creditors. All licenses (and to the extent applicable rights) granted under or
pursuant to this Agreement by Dermira to Almirall are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of Title 11, US Code (the
“Bankruptcy Code”) licenses of rights to “intellectual property” as defined
under Section 101(60) of the Bankruptcy Code and any similar laws in any other
applicable country. Unless Almirall elects to terminate this Agreement, the
Parties agree that Almirall, as a licensee or sublicensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the Bankruptcy Code, subject to the continued performance of its
obligations under this Agreement.

15.2.3Almirall’s Right of Termination. Following Almirall’s receipt of top line
results of all of the Core Phase 3 Trials, Almirall shall have the right to
terminate this Agreement at any time, upon six (6) months’ prior written notice
to Dermira. Upon expiration or early termination of this Agreement by Almirall
under this Section 15.2.3, Dermira

59

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

shall not be entitled to claim any indemnification, reimbursement or
compensation of any kind arising out of or in connection with such termination.

15.3Consequences of Termination.  If this Agreement is terminated by either
Party under Section 15.2.1 or Section 15.2.2, or by Almirall under Section
15.2.3, then the following shall apply from the date of effective termination:

15.3.1Almirall shall, to the extent Almirall has the right to do so and
Controlled by Almirall, transfer to Dermira all Regulatory Filings and
Regulatory Approvals, all final (or drafts, if final reports are not available)
nonclinical and clinical study reports and clinical study protocols, Trademarks,
Know-How, and a copy of all Local Clinical Study Data generated under this
Agreement, including materials and information, in Almirall’s possession and
Control related to the Product in the Territory;

15.3.2Almirall shall assign all clinical trial agreements that are assignable to
Dermira by Almirall, free of charge;

15.3.3Almirall shall assign and hereby assigns to Dermira all of Almirall’s
right, title and interest in, to and under the Trademarks associated with the
Product;

15.3.4Dermira shall, upon transfer, have the right to disclose such Regulatory
Filings, Regulatory Approvals and Local Clinical Study Data to (a) Governmental
Authorities to the extent required or desirable to secure government Regulatory
Approval for the Development, Manufacture or sale of Product(s); (b) Third
Parties acting on behalf of Dermira, its Affiliates, licensees or sublicensees
for the Development, Manufacture, or sale of Product(s), or (c) Third Parties to
the extent reasonably necessary to market Product(s); and

15.3.5After termination, Dermira shall have a fully paid-up, royalty-free,
worldwide, non-exclusive, sublicensable, transferable license under all Patents
and Know-How owned or Controlled by Almirall to allow Dermira, its Affiliates,
licensees or sublicensees to research, Develop, Manufacture, have Manufactured,
use, offer to sell, sell, promote, export and import the Product.

15.3.6In case of termination of the Agreement by [*****] under Sections 15.2.1
and 15.2.2, [*****] shall [*****] all costs and expenses, including [*****]
out-of-pocket costs and expenses to effect the transfers and assignments
required by this Section 15.3.

 

15.4General Consequences of Expiration or Termination.  If this Agreement
expires or is terminated by either Party for any reason, then the following
consequences shall apply from the date of effective termination:

15.4.1Notwithstanding anything contained in this Agreement to the contrary, all
rights and licenses granted herein to Almirall shall terminate, and Almirall
shall

60

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

cease any and all activities with respect to the Product, including its
Development, manufacture and Commercialization, except to the extent such
activities are required by Applicable Law;

15.4.2The other obligations of each Party to the other Party hereunder, shall
terminate, except as provided in Section 15.5;

15.4.3Neither Party shall have any further obligation to use Commercially
Reasonable Efforts with respect to its obligations hereunder; and

15.4.4Upon written request of a Party, within [*****] days the other Party shall
return or destroy (at the requesting Party’s direction) all Confidential
Information of such requesting Party, including all tangible and electronic
copies thereof, and provide the requesting Party written certification that such
return or destruction is complete, provided, however, that:  (a) the
non-requesting party may retain electronic copies stored in the normal course of
business on its electronic back-up systems, and may in addition retain one (1)
copy of such Confidential Information solely for archival purposes provided that
access to such archival copy will be limited to those individuals who have a
need to have access to such information for the purposes of ensuring compliance
under this Agreement; and (b) a Party that retains any Confidential Information
of the other Party shall in each case be subject to the surviving obligations of
ARTICLE 12.

 

15.5Survival of Obligations.  Expiration or termination of this Agreement shall
not relieve the Parties of any obligation accruing prior to such expiration or
termination.  The following provisions shall survive termination or expiration
of this Agreement:  Sections 3.4 (No Implied Rights), 5.1.4(b) (Local Clinical
Study Data), 6.4.2 (Dermira’s Right of Reference), 7.2 (Payment for Supply)
(solely to the extent payment obligations were incurred during the Term), 10.2
(Royalty Payments) through 10.9 (Blocked Currency) (in each case solely with
respect to payment obligations arising during the Term, including royalty
payments on Net Sales during the Term), 11.1 (Product Improvements), 12.1
(Nondisclosure and Non-Use) (for the period specified therein), 12.2 (Permitted
Disclosure), 12.5 (Commercial Considerations), 15.3 (Consequences of
Termination), 15.4 (General Consequences of Termination), this 15.5 (Survival of
Obligations), 16.2 (Force Majeure Event) through 16.16 (Third Party
Beneficiaries), and Articles 1 (Definitions), 13 (Representations and
Warranties), and 14 (Indemnification and Limitation of Liability).  

ARTICLE 16
GENERAL PROVISIONS

16.1Effects of Change of Control.

16.1.1Sensitive Information.  If there is a Change of Control, then the Party
experiencing such Change of Control (“Acquired Party”) shall provide written
notice to the other Party (“Non-Acquired Party”) at least [*****] days prior to
completion of such Change of Control, subject to any confidentiality obligations
of the Acquired Party then in effect (but in any event shall notify the
Non-Acquired Party within [*****] days after completion of

61

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

such Change of Control).  Following consummation of the Change of Control, the
Non-Acquired Party and the Change of Control Group shall adopt in writing
[*****] procedures to prevent the disclosure of any of the Non-Acquired Party’s
materials, Confidential Information, and Intellectual Property Rights
(collectively, “Sensitive Information”) beyond the Acquired Party’s personnel
who need to know the Sensitive Information solely for the purpose of fulfilling
the Acquired Party’s obligations and exercising its rights under this
Agreement.  The Non-Acquired Party may restrict the Acquired Party’s
participation in the JSC and any other committee in effect at the time of the
Change of Control only to the extent necessary for the purposes of protecting
Sensitive Information

16.1.2Step-In Rights.  If (i) Dermira undergoes a Change of Control with a Third
Party that is, as of the date such Change of Control transaction is consummated,
Developing or Commercializing in moderate-to-severe atopic dermatitis in the
United States and in the Territory a monoclonal antibody for which (A) a Phase 3
Trial has been initiated in moderate-to-severe atopic dermatitis and (B) the
mechanism of action is through binding to interleukin-13 (such monoclonal
antibody, a “Competitive Product”, and such Third Party, a “Competitor”), (ii)
such Competitor does not within twelve (12) months after the date such Change of
Control transaction closes (the “Divestiture Period”) either (1) transfer to a
Third Party all of Competitor’s (aa) rights to commercialize such Competitive
Product in moderate-to-severe atopic dermatitis in the United States and in the
Territory or (bb) rights to develop and commercialize the Product in
moderate-to-severe atopic dermatitis in the United States and in the Territory
(in this case upon Almirall’s prior consent) or (2) cease such development and
commercialization of the Competitive Product, and (iii) such Competitor does not
expressly assume in writing the performance of such obligations, and Dermira
thereafter materially breaches without cure certain of its obligations under
this Agreement (the “Defaulted Obligations”), then Almirall may upon [*****]
days prior written notice to Dermira (the “Step-In Notice”), at Almirall’s sole
cost and expense (subject to Section 16.1.4): (X) perform such Defaulted
Obligations of Dermira under the Development Plan (including paying contract
research organizations and clinical sites that are performing any Clinical Study
that is part of the Global Clinical Development Activities); and (Y) to the
maximum extent permissible under the Supply and Quality Agreement between Roche
and Dermira dated December 1, 2018 and other agreements with Third Party
contract manufacturers, to perform Dermira’s obligations to supply Drug Product
to Almirall, including placing orders with such manufacturers and paying any
amounts due as a result of such orders, in each case to the extent permissible
under Applicable Law (collectively, the “Step-In Rights”).  

16.1.3Step-In Dispute Procedure.  If Almirall exercises its rights under Section
16.1.2 and Dermira believes it did not materially breach its obligations under
this Agreement without cure, then it may provide Almirall written notice
thereof.  If Dermira notifies Almirall in writing that Dermira disputes that it
did not materially breach its obligations or cure such alleged breach within the
applicable time period (the “Step-In Dispute Notice”), then either Party may
submit such dispute for resolution pursuant to Section 16.5; provided, however,
that: (a) such dispute shall be governed by [*****]; and (b) the scope of such
[*****] proceeding shall be [*****] determining [*****].  For clarity, any claim
by Almirall for monetary damages or remedies other than those described in
Section 16.1.2 must be asserted [*****] under Section

62

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

16.5.  If the arbitrator determines that [*****], or that [*****], then Almirall
must, within [*****] days written notice, cease performing such activities and
cooperate to transition such activities back to Dermira prior to ceasing such
activities.  If the arbitrator determines that [*****] and [*****] described
above, then Almirall may continue to exercise Almirall’s rights under Section
16.1.2 with respect to the activities specified in its Step-In Notice.  Almirall
must thereafter perform all such obligations unless and until Almirall notifies
Dermira in writing of the date on which Almirall will cease performing specified
Step-In Rights, which date must be at least [*****] days after delivery of such
notice (such date, the “Withdrawal Date”, and such notice, the “Withdrawal
Notice”). During the period that Almirall is asserting its Step-In Rights to
perform certain activities, Dermira’s failure to perform such activities shall
not be a breach of its obligations under this Agreement.  After the Withdrawal
Date specified in a Withdrawal Notice with respect to specified Step-In Rights,
the responsibility for performing such obligations shall revert to Dermira.

16.1.4Reimbursement of Costs.  To the extent that Almirall, in exercising its
rights under Section 16.1.2, pays a Third Party on Dermira’s behalf amounts that
Dermira is obligated to pay to such Third Party for the performance of Dermira’s
obligations under this Agreement, including to perform any Global Clinical
Development Activities and to obtain any Drug Product or component thereof for
supply to Almirall, Almirall shall be entitled to credit such amounts against
its Milestone Payments or Royalty Payment obligations to Dermira under this
Agreement; provided that such credit may not exceed [*****] percent ([*****]%)
of the [*****] Milestone Payment or Royalty Payment and that remaining amount
shall be credited against [*****] Milestone Payments or Royalty Payments
considering the same [*****] percent ([*****]%) floor, provided that Dermira’s
milestone payments and royalty payments due under the Roche Agreement with
respect to activities under this Agreement, including Net Sales by Almirall,
will apply as a floor for any such credit.

16.2Force Majeure Event.  Neither Party shall be held liable to the other Party,
nor be deemed to have breached this Agreement, for failure or delay in
performing any obligation under this Agreement to the extent such failure or
delay is caused by or results from causes beyond the reasonable control of the
affected Party, including embargoes, war, acts of war (whether war be declared
or not), acts of terrorism, sabotage, insurrections, riots, civil commotions,
fire, floods, earthquake, or other acts of God, or acts, omissions or delays in
acting by any Governmental Authority, and which in each case is not caused by
the gross negligence or intentional misconduct of such Party (each such event or
cause, a “Force Majeure”).  The affected Party shall notify the other Party in
writing of such Force Majeure circumstances as soon as reasonably practical, and
shall promptly undertake all reasonable efforts necessary to cure such Force
Majeure circumstances and resume performance of its obligations under this
Agreement.  If circumstances constituting Force Majeure exist for more than
[*****] days and cause such failure or delay continuously throughout such
period, then either Party may terminate this Agreement upon [*****] days written
notice to the other Party.

16.3Notices.  Any notice, request, or other communication permitted or required
under this Agreement will be in writing, will refer specifically to this
Agreement and will be hand delivered or sent by a recognized overnight delivery
service, expenses prepaid, to the following

63

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

addresses or to such other addresses as a Party may designate by written notice
in accordance with this Section 16.3:

If to Dermira:

Dermira, Inc.

275 Middlefield Road, Suite 150

Menlo Park, CA 94025,

USA

Attention:  Legal Department

 

With a copy to:  

Sidley Austin LLP

555 California Street

San Francisco, CA  94104

USA

Attention:  Tom Duley

 

 

If to Almirall:

Almirall, S.A.

Ronda General Mitre, 151

Barcelona, Spain 08022

Attention:  Legal Department

 

 

 

 

16.4Governing Law.  The Terms and Conditions of the Agreement will be construed
and ruled under the laws of [*****] without regard or giving effect to the
conflicts of law principles thereof.  The Parties expressly exclude application
of the United Nations Convention for the International Sale of Goods.

16.5Dispute Resolution.  Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration
administered by the [*****] in accordance with its [*****] and judgment on the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.  Claims shall be heard by a panel of [*****] arbitrators.
The place of arbitration shall be [*****]. The arbitration shall be governed by
the laws of [*****]. Hearings will take place pursuant to the standard
procedures of the [*****] that contemplate in person hearings. The language of
the proceedings shall be English.  The standard provisions of the [*****] shall
apply.  Arbitrators will have the authority to allocate the costs of the
arbitration process among the Parties, but will only have the authority to
allocate attorneys'

64

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

fees if a Particular law permits them to do so. The award of the arbitrators
shall be accompanied by a reasoned opinion. Except as may be required by
Applicable Law, neither a Party nor an arbitrator may disclose the existence,
content, or results of any arbitration hereunder without the prior written
consent of both Parties.

16.6Relationship of the Parties.  It is expressly agreed that Dermira and
Almirall will be independent contractors and that the relationship between the
two Parties will not constitute a partnership, joint venture or agency. Neither
Dermira nor Almirall will have the authority to make any statements,
representations or commitments of any kind, or to take any action which will be
binding on the other, without the prior written consent of the other Party to do
so. All persons employed by a Party will be employees of that Party and not of
the other Party and all expenses and obligations incurred by reason of such
employment will be for the account and expense of such Party.

16.7Assignment.  This Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their respective heirs, successors and permitted
assigns. Neither Party may assign or transfer this Agreement or any rights or
obligations hereunder without the prior written consent of the other Party,
which consent shall not be unreasonably withheld, delayed or conditioned;
provided, however, that any Party may, without the other Party’s prior written
consent, assign this Agreement in connection with the sale or other transfer of
all or substantially all of the assets of the business to which this Agreement
relates (whether such transaction occurs by way of a sale of assets, merger,
consolidation or similar transaction); provided, further, that any successor or
assignee of rights or obligations permitted hereunder expressly assumes in
writing the performance of such rights or obligations. Any permitted assignment
will be binding on the successors of the assigning Party.  Any assignment or
attempted assignment by either Party in violation of the terms of this
Section 16.7 will be null, void and of no legal effect.  For the avoidance of
doubt, an assignment of this Agreement does not release the assigning Party from
its responsibility for performance of its duties under the Agreement unless the
non-assigning Party so agrees in writing.

16.8Severability.  If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision will be considered severed
from this Agreement and will not serve to invalidate any remaining provisions
hereof.

16.9Waiver and Non-Exclusion of Remedies.  The waiver by either Party of any
right hereunder or of the failure to perform or of a breach by the other Party
will not be deemed a waiver of any other right hereunder or of any other breach
or failure by such other Party whether of a similar nature or otherwise. The
rights and remedies provided herein are cumulative and do not exclude any other
right or remedy provided by Applicable Law or otherwise available except as
expressly set forth herein.

16.10Entire Agreement.  This Agreement, including the EXHIBITS and Schedules
hereto, sets forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the

65

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

Parties hereto with respect to the subject matter hereof and supersedes, as of
the Effective Date, all prior agreements and understandings between the Parties
with respect to the subject matter hereof, including that particular Mutual
Non-Disclosure Agreement entered into by the Parties effective April 25, 2018,
as amended (“NDA”), provided that all Confidential Information disclosed under
the NDA shall become subject to the confidentiality obligations set forth in
this Agreement.

16.11Further Assurances.  Each Party shall, at no cost to the other Party,
perform (and shall cause its Affiliates and sublicensees to perform) all further
acts and things and execute and deliver such further documents as may be
necessary or as the other Party may reasonably require to implement or give
effect to this Agreement.  Without limiting any rights or obligations of the
Parties under this Agreement, upon reasonable request by Dermira, Almirall shall
take such steps as are necessary to fulfill obligations owed to Roche by Dermira
that arise from Almirall’s activities in the Territory.

16.12Amendment.  No subsequent alteration, amendment, change, or addition to
this Agreement or any EXHIBIT or Schedule will be binding upon the Parties
unless reduced to writing and signed by an authorized officer of each Party,
except as otherwise expressly permitted under this Agreement.

16.13Order of Precedence.  In the event of any inconsistency between the body of
this Agreement and the EXHIBITs or the Schedules to this Agreement, unless
otherwise expressly stated to the contrary in such EXHIBIT or in the Schedule,
the terms contained in the body of this Agreement will control.

16.14Construction of Terms.  Except where the context otherwise requires,
wherever used, the singular shall include the plural, the plural the singular,
the use of any gender shall be applicable to all genders and the word “or” is
used in the inclusive sense (“and/or”).  Whenever this Agreement refers to a
number of days, unless otherwise specified, such number refers to calendar
days.  The captions of this Agreement are for convenience of reference only and
in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement.  The terms
“including,” “include,” or “includes” as used herein shall mean including,
without limiting the generality of any description preceding such term.  The
language of this Agreement shall be deemed to be the language mutually chosen by
the Parties and no rule of strict construction shall be applied against either
Party hereto.

16.15Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. This Agreement may be executed by
facsimile, .pdf or other electronically transmitted signatures and such
signatures will be deemed to bind each Party hereto as if they were the original
signatures.

16.16Third-Party beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party including, without
limitation, any creditor of any Party hereto. No such Third Party shall obtain
any right under any provision of this

66

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

Agreement or shall by reason of any such provision make any claim in respect of
any debt, liability or obligation (or otherwise) against any Party hereto.

[Signature Page Follows]

 

67

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

THIS OPTION AND LICENSE AGREEMENT is executed by the authorized representatives
of the Parties as of the Effective Date.

 

DERMIRA, INC.

 

 

 

Signature:/s/ Thomas G. Wiggans

Name:Thomas G. Wiggans

Title:Chief Executive Officer

Date:February 11, 2019

 

ALMIRALL, S.A.

 

 

 

Signature:/s/ Peter Guenter

Name:Peter Guenter

Title:Chief Executive Officer

Date:February 11, 2019

 

 




[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

 

 

EXHIBITS LIST

 

 

EXHIBIT A:Lebrikizumab

EXHIBIT B:Licensed Dermira Patents.

EXHIBIT C:Phase 2b Data Package.

EXHIBIT D:Development Plan.

EXHIBIT D-1:Initial Development Plan.

EXHIBIT D-2:Supplemental Global Clinical Development Plan.

EXHIBIT D-3:Supplemental Local Clinical Development Plan

EXHIBIT E-1:Commercialization Plan Objectives.

EXHIBIT E-2:Commercialization Plan

EXHIBIT F: Press Release

Schedule 2.4.2:Template for EXHIBIT D-2 and EXHIBIT D-3.

Schedule 7.4.1: Supply Agreement Principles.

Schedule 7.4.2:Costs for Initial Drug Product

 

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

 